Exhibit 10.3

 

 

BANCFIRST CORPORATION THRIFT PLAN

 

 

(Amended and Restated Effective January 1, 2007)



--------------------------------------------------------------------------------

BANCFIRST CORPORATION THRIFT PLAN

Table of Contents

 

                 Page

ARTICLE I. NAME AND PURPOSE OF PLAN

   I-1    Section 1.1        Name of Plan    I-1    Section 1.2        Purpose
   I-1    Section 1.3        Exclusive Benefit of Employees    I-1    Section
1.4        Nonalienability of Benefits    I-1

ARTICLE II. DEFINITIONS AND CONSTRUCTION

   II-1    Section 2.1        Definitions    II-1    (a)      Account    II-1   
(b)      Act    II-1    (c)      Affiliated Employer    II-1    (d)     
Anniversary Date    II-1    (e)      Authorized Leave of Absence    II-1    (f)
     Beneficiary    II-1    (g)      Benefit    II-1    (h)     
Break-in-Service    II-1    (i)      Catch-Up Eligible Participants    II-2   
(j)      Code    II-2    (k)      Committee    II-2    (l)      Company    II-2
   (m)      Compensation    II-2    (n)      Contribution Period; Election
Notice; and Election Period    II-3    (o)      Contributions    II-3    (p)
     Credited Service    II-4    (q)      Disability    II-5    (r)     
Disability Retirement Date    II-5    (s)      Earned Income    II-5    (t)     
Effective Date    II-5    (u)      Elective Deferrals    II-6    (v)     
Employee    II-6    (w)      Employer    II-6    (x)      Forfeiture    II-6   
(y)      Highly Compensated Employee (HCE)    II-6    (z)      Hours of
Employment Service    II-6    (aa)      Investment Manager    II-8    (bb)     
Investment Options    II-8    (cc)      Leased Employee    II-8    (dd)     
Non-Highly Compensated Employee (NHCE)    II-9    (ee)      Normal Retirement
Date    II-9    (ff)      Owner-Employee    II-9    (gg)      Participant   
II-9

 

i



--------------------------------------------------------------------------------

     (hh)      Plan    II-9    (ii)      Plan Administrator    II-9    (jj)     
Plan Year    II-9    (kk)      Predecessor Plan    II-9    (ll)      Qualified
Joint and Survivor Annuity    II-9    (mm)      Self-Employed Individual    II-9
   (nn)      Testing Compensation    II-10    (oo)      Top-Heavy Plan    II-10
   (pp)      Trustees, Trust, Trust Agreement, Trust Assets and Trust Fund   
II-10    (qq)      Valuation Date    II-10    Section 2.2        Construction   
II-10

ARTICLE III. PARTICIPATION

   III-1    Section 3.1        Eligibility for Participation    III-1    Section
3.2        Entry Date    III-1    Section 3.3        Termination With No Vested
Rights    III-1    Section 3.4        Definitions    III-2    Section 3.5       
Former Participant Falling Under Exclusion    III-2    Section 3.6       
Transfer of Employment    III-2    Section 3.7        Service With an Affiliated
Employer    III-2

ARTICLE IV. CONTRIBUTIONS - FORFEITURES - MAXIMUM ANNUAL ADDITIONS

   IV-1    Section 4.1        401(k) Contributions    IV-1    Section 4.2       
Dollar Limitation on 401(k) Contributions.    IV-2    Section 4.3        Safe
Harbor Contributions    IV-4    Section 4.4        Average Deferral Percentage
Test    IV-4    Section 4.5        Special Section 401(k) Contributions    IV-7
   Section 4.6        Profit Sharing Contributions    IV-7    Section 4.7       
Matching Contributions    IV-8    Section 4.8        After Tax Contributions   
IV-8    Section 4.9        ACP Test on Matching Contributions and After Tax
Contributions.    IV-8    Section 4.10      Top-Heavy Plan.    IV-11    Section
4.11      Allocation of Forfeitures    IV-13    Section 4.12      Limitation on
Allocation of Employer Contributions    IV-14    Section 4.13      Latest Time
Contributions Can Be Made    IV-17    Section 4.14      Suspension of
Contributions    IV-17    Section 4.15      Contributions for Members of an
Affiliated Group    IV-18    Section 4.16      Contributions Under Mistake of
Fact    IV-18

ARTICLE V. ACCOUNTING

   V-1    Section 5.1        Accounts    V-1    Section 5.2        Valuation of
Account Balances    V-1    Section 5.3        Separate Accounting Rule for
Participant Returning After Break-in-Service    V-1

 

ii



--------------------------------------------------------------------------------

     Section 5.4        Life Insurance Policies    V-1    Section 5.5       
Investment Options    V-2

ARTICLE VI. WITHDRAWAL AND DISTRIBUTION OF BENEFITS

   VI-1    Section 6.1        Retirement Benefits    VI-1    Section 6.2       
Termination of Employment-Vesting of Accounts    VI-1    Section 6.3       
Death Benefits    VI-5    Section 6.4        Determining Final Benefit    VI-6
   Section 6.5        Latest Time When Payment of Benefits Must Commence    VI-7
   Section 6.6        Methods of Distribution    VI-7    Section 6.7       
Required Minimum Distributions    VI-9    Section 6.8        Additional Benefit
Provisions    VI-12    Section 6.9        Payments Under a Qualified Domestic
Relations Order    VI-13    Section 6.10      Hardship Withdrawal; In-Service
Distributions    VI-15    Section 6.11      Withdrawal of Participant’s After
Tax Contributions    VI-18

ARTICLE VII. PROVISIONS RELATING TO PARTICIPANTS

   VII-1    Section 7.1        Information Required of Participants    VII-1   
Section 7.2        Participants’ Right in Trust Fund    VII-1    Section 7.3  
     Notification of Benefits    VII-1    Section 7.4        Benefits Payable to
Incompetents    VII-1    Section 7.5        Conditions of Employment Not
Affected by Plan    VII-1    Section 7.6        Loans to Participants    VII-2

ARTICLE VIII. ADMINISTRATION

   VIII-1    Section 8.1        Allocation of Responsibility Among Fiduciaries
for Plan and Trust Administration    VIII-1    Section 8.2        Committee   
VIII-1    Section 8.3        Powers and Duties    VIII-2    Section 8.4       
Exercise of Power in Nondiscriminatory Manner    VIII-2    Section 8.5       
Claims Procedure    VIII-2    Section 8.6        Indemnification    VIII-3   
Section 8.7        Investment Manager    VIII-3    Section 8.8        Employment
of Agents    VIII-3    Section 8.9        Unclaimed Benefits    VIII-3   
Section 8.10      Appointment of Additional Fiduciaries    VIII-4    Section
8.11      Payment of Plan Expenses    VIII-4    Section 8.12      Records and
Reports    VIII-4    Section 8.13      Rules and Decisions    VIII-5

ARTICLE IX. TRUST FUND

   IX-1    Section 9.1        Trust Fund    IX-1    Section 9.2       
Employer’s Contributions are Irrevocable    IX-1



--------------------------------------------------------------------------------

ARTICLE X. AMENDMENT AND TERMINATION

   X-1    Section 10.1      Amendment of the Plan    X-1    Section 10.2     
Termination of the Plan    X-1    Section 10.3      Power of Amendment Delegated
   X-2

ARTICLE XI. ROLLOVERS

   XI-1    Section 11.1      Requirements for Rollover by Individuals    XI-1   
Section 11.2      Transfers From Another Qualified Plan    XI-1    Section 11.3
     Procedures    XI-1    Section 11.4      Rollover to Another Plan or
Traditional IRA    XI-2    Section 11.5      Sole Interest in Plan    XI-3   
Section 11.6      Rollovers or Transfers of Certain Persons Prohibited    XI-3
   Section 11.7      Joint and Survivor Annuity    XI-3

ARTICLE XII. PORTABILITY BETWEEN PARTICIPATING EMPLOYERS

   XII-1    Section 12.1      Transfer of Employment to a Participating Employer
   XII-1

ARTICLE XIII. MISCELLANEOUS PROVISIONS

   XIII-1    Section 13.1      Article and Section Titles and Headings    XIII-1
   Section 13.2      Applicable Law    XIII-1    Section 13.3      Multiple
Originals    XIII-1

 

iii



--------------------------------------------------------------------------------

BANCFIRST CORPORATION THRIFT PLAN

BANCFIRST CORPORATION, a bank holding company, hereby adopts the BancFirst
Corporation Thrift Plan upon the following terms and conditions. This instrument
is an amendment, restatement, and continuation of the “Predecessor Plan” (as
defined in Subsection 2.1(kk) herein) which is intended to conform to the
changes required by the Economic Growth and Tax Relief Reconciliation Act of
2001 (Pub. L. 107-16), the Job Creation and Worker Assistance Act of 2002 (Pub.
L. 107-147), Working Families Tax Relief Act of 2004 (Pub. L. 108-311), as well
as regulations and guidance published by the Service that are effective after
December 31, 2001.

ARTICLE I.

NAME AND PURPOSE OF PLAN

Section 1.1 Name of Plan. This Plan shall be known hereafter as the BANCFIRST
CORPORATION THRIFT PLAN.

Section 1.2 Purpose. The purpose of this Plan is to provide retirement and
incidental benefits for the eligible Employees of the Employer; to enable
Employees of the Employer who are eligible to participate in the Plan to
accumulate funds to provide a retirement income; and, to distribute the corpus
and income of the funds accumulated by the Trust, in accordance with the Plan,
to the Participants and their Beneficiaries.

Section 1.3 Exclusive Benefit of Employees. This Plan and the related Trust
hereto are established under and pursuant to the Employee Retirement Income
Security Act of 1974, as amended, and shall be maintained for the exclusive
benefit of the eligible Employees of the Employer. The assets of the Trust Fund
shall never inure to the benefit of the Employer and shall be held for the
exclusive purposes of providing Benefits to Participants and their Beneficiaries
and defraying reasonable expenses of administering the Plan.

Section 1.4 Nonalienability of Benefits. Except as provided in Code Sections
401(a)(13)(C) and (D) (relating to offsets ordered or required under a criminal
conviction involving the Plan, a civil judgment in connection with a violation
or alleged violation of fiduciary responsibilities under ERISA, or a settlement
agreement between the Participant and the Department of Labor in connection with
a violation or alleged violation of fiduciary responsibilities under ERISA),
Section 1.401(a)-13(b)(2) of the Treasury Regulations (relating to Federal tax
levies), or as otherwise required by law, the benefits provided hereunder shall
not be subject to alienation, assignment, garnishment, attachment, execution or
levy of any kind, either voluntarily or involuntarily, and any attempt to cause
such benefits to be so subjected shall not be recognized.

 

I-1



--------------------------------------------------------------------------------

ARTICLE II.

DEFINITIONS AND CONSTRUCTION

Section 2.1 Definitions. Where the following capitalized words and phrases
appear in this instrument, they shall have the respective meanings set forth
below unless a different context is clearly expressed herein.

(a) Account. The word “Account” shall mean one or more of several records
maintained to record any Contributions made on behalf of a Participant and any
income, expenses, gains, or losses incurred thereon. The Plan Administrator
shall maintain sub-accounts within a Participant’s Account as necessary to
deposit accurately a Participant’s interest under the Plan.

(b) Act: The word “Act” or “ERISA” shall mean Public Law No. 93-406, the
Employee Retirement Income Security Act of 1974, as amended from time to time.

(c) Affiliated Employer: The words “Affiliated Employer” shall mean the Employer
and any corporation which is a member of a controlled group of corporations (as
defined in Section 414(b) of the Code) which includes the Employer; any trade or
business (whether or not incorporated) which is under common control (as defined
in Section 414(c) of the Code) with the Employer; any organization (whether or
not incorporated) which is a member of an affiliated service group (as defined
in Section 414(m) of the Code) which includes the Employer; and any other entity
required to be aggregated with the Employer pursuant to regulations under
Section 414(o) of the Code.

(d) Anniversary Date: The words “Anniversary Date” shall mean the last day of
each Plan Year.

(e) Authorized Leave of Absence: The words “Authorized Leave of Absence” shall
mean any extraordinary absence authorized by the Employer, under the Employer’s
standard personnel practices; provided, all persons under similar circumstances
must be treated alike in the granting of such Authorized Leaves of Absence;
provided further, the Employee returns within the period of authorized absence.
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.

(f) Beneficiary: The word “Beneficiary” shall mean a person or persons (natural
or otherwise) determined in accordance with the provisions of Article VI herein
to receive any Benefits on account of a death.

(g) Benefit: The word “Benefit” shall mean the standing balances in a
Participant’s Accounts.

(h) Break-in-Service: The words “Break-in-Service” shall mean a Plan Year in
which an Employee earns 500 or less Hours of Employment Service.

 

II-1



--------------------------------------------------------------------------------

(i) Catch-Up Eligible Participants: The words “Catch-Up Eligible Participants”
shall mean all Employees who are eligible to make 401(k) Contributions under
this Plan and who have attained age 50 before the close of the Plan Year.

(j) Code: The word “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

(k) Committee: The word “Committee” shall mean the Committee appointed by the
Company under Article VIII.

(l) Company: The word “Company” shall mean BancFirst Corporation, and its
successors.

(m) Compensation. The word “Compensation” shall be determined as provided below:

(i) Definition. Compensation shall mean a Participant’s wages, salaries, and
fees for professional services and other amounts received without regard to
whether or not an amount is paid in cash for personal services actually rendered
in the course of employment with the Employer, to the extent that the amounts
are includible in gross income (or to the extent amounts deferred at the
election of the Employee would be includible in gross income but for the rules
of Sections 125, 132 (for limitation years beginning after December 31, 2001),
402(e)(3), 402(h)(1)(B), 402(k), or 457(b) of the Code). These amounts include,
but are not limited to, commissions paid salesmen, compensation for services on
the basis of a percentage of profits, commissions on insurance premiums, tips
and bonuses, fringe benefits, and reimbursements or other expense allowances
under a nonaccountable plan as described in Treas. Reg. §1.62-2(c)). The
following shall be excluded when determining Compensation:

(1) Employer contributions to a plan of deferred compensation which are not
includable in the Employee’s gross income for the taxable year in which
contributed, or Employer contributions under a “simplified employee pension
plan” to the extent such contributions are deductible by the Employee, or any
distributions from a plan of deferred compensation. Additionally, any
distributions from a plan of deferred compensation (whether or not qualified)
are not considered as Compensation for purposes of this Section and Section 415
of the Code, regardless of whether such amounts are includible in the gross
income of the Employee when distributed;

(2) Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

(4) Other amounts which received special tax benefits, or contributions made by
the employer (whether or not under a salary reduction agreement) towards the
purchase of an annuity described in Section 403(b) of the Code (whether or not
the amounts are actually excludable from the gross income of the employee).

 

II-2



--------------------------------------------------------------------------------

(ii) Compensation for Self-Employed Individuals. Compensation shall mean Earned
Income as defined herein if the Participant is a Self-Employed Individual.

(iii) Special Rules. For a Participant’s initial year of participation in the
Plan, Compensation shall include only amounts paid after the Participant has
entered the Plan.

(iv) Compensation Limitations Under Section 401(a)(17) of the Code.
Notwithstanding anything herein to the contrary, for any Plan Year beginning
after December 31, 2001, the annual Compensation of each Participant taken into
account under the Plan for any Plan Year shall not exceed the annual
compensation limit contained in Section 401(a)(17) of the Code, as adjusted by
the Secretary at the same time and in the same manner as provided in
Section 401(a)(17)(B) of the Code. Annual Compensation means Compensation during
the Plan Year or such other consecutive 12-month period over which compensation
is otherwise determined under the Plan. The cost-of-living adjustment in effect
for a calendar year applies to any period, not exceeding 12 months, over which
compensation is determined (determination period) beginning in such calendar
year. If a determination period consists of fewer than 12 months, the annual
compensation limit will be multiplied by a fraction, the numerator of which is
the number of months in the determination period, and the denominator of which
is 12.

(n) Contribution Period; Election Notice; and Election Period: The terms
“Contribution Period,” “Election Notice” and “Election Period” shall mean the
following:

(i) Contribution Period: The words “Contribution Period” shall mean each
six-month period consisting of either the first six months or last six months of
a Plan Year or such other time as provided by the Plan Administrator.

(ii) Election Notice: The words “Election Notice” shall mean the notice (or
notices) distributed during the Election Period on which a Participant shall
indicate the appropriate amount of Compensation which will be deferred into his
applicable Account as an Employee Contribution. The Administrator may permit an
election to be made via the internet, via telephone, or by any other means
acceptable to the Administrator. The election shall be operative as soon as
administratively feasible following the relevant Election Period.

(iii) Election Period: The words “Election Period” shall mean the time period
designated by the Plan Administrator preceding each Contribution Period.

(o) Contributions: The word “Contributions” shall mean contributions made to the
Trust by the Employer or the Participant, as follows:

(i) After Tax Contributions: The words “After Tax Contributions” shall mean a
Participant’s contributions described in Article IV herein.

(ii) Catch-Up Contributions: The words “Catch-Up Contributions” shall mean
either or both of a Participant’s Pre-Tax Catch-Up Contributions and Roth
Catch-Up Contributions.

 

II-3



--------------------------------------------------------------------------------

(iii) Employee Contributions: The words “Employee Contributions” shall mean any
or all of a Participant’s 401(k) Contributions, Catch-Up Contributions and
After-Tax Contributions.

(iii) Employer Contributions: The words “Employer Contributions” shall mean
either or both of Profit Sharing Contributions and Matching Contributions.

(iv) 401(k) Contributions: The words “401(k) Contributions” shall mean either or
both of a Participant’s Pre-Tax 401(k) Contributions and Roth 401(k)
Contributions.

(vi) Matching Contributions: The words “Matching Contributions” shall mean the
Employer’s Contributions described in Article IV herein.

(vii) Pre-tax Contributions: The words “Pre-tax Contributions” shall mean either
or both of a Participant’s 401(k) Contributions and Catch-Up Contributions that
are contributed pursuant to Article IV on a pre-tax basis.

(viii) Profit Sharing Contributions: The words “Profit Sharing Contributions”
shall mean the Employer’s Contributions described in Article IV herein.

(ix) Roth Contributions: The words “Roth Contributions” shall mean either or
both of a Participant’s 401(k) Contributions and Catch-Up Contributions that are
includible in the Participant’s gross income at the time deferred and that have
been irrevocably designated as Roth Contributions by the Participant in his or
her Election Notice. A Participant’s Roth Contributions will be maintained in a
separate account containing only the Participant’s Roth Contributions and gains
and losses attributable to those Roth Contributions.

(x) Safe Harbor Contributions: The words “Safe Harbor Contributions” shall mean
either or both of a Participant’s Safe Harbor Matching Contributions and Safe
Harbor Non-Elective Contributions by the Employer described in Article IV
herein.

(xi) Special Section 401(k) Contributions: The words “Special Section 401(k)
Contributions” shall mean the Contributions by the Employer described in Article
IV herein.

(p) Credited Service: The words “Credited Service” shall mean the annual credit
given to each Employee for vesting purposes under Subsection 6.2(b) herein, such
credit being determined as follows:

(i) As a general rule, an Employee shall accrue one year of Credited Service for
each Plan Year within which he completes 1,000 or more Hours of Employment
Service for all employment service with the Employer or an Affiliated Employer.

(ii) With respect to a Participant who has incurred a one-year Break-in-Service,
Plan Years of Credited Service before such Break-in-Service shall not be taken
into account until the Participant has completed one Year of Credited Service
after such Break-in-Service.

 

II-4



--------------------------------------------------------------------------------

(iii) With respect to an Employee who has had a Break-in-Service and has met the
requirements for reparticipation under Section 3.3 herein, any Credited Service
attributable to a period of service prior to such Break-in-Service shall be
reinstated as of the date of an Employee’s reparticipation; provided, the
foregoing notwithstanding, if the Employee shall not have earned any vested
rights under Subsection 6.2(b) herein in his Benefit prior to such
Break-in-Service, then such Employee shall forfeit any Credited Service
attributable to such prior period of service if his consecutive years of
Break-in-Service equals or exceeds the greater of (i) five years of Credited
Service, or (ii) his aggregate number of years of Credited Service. In no case
shall service earned after five consecutive one-year Breaks-in-Service be
counted for purposes of determining the vested percentage of a Participant’s
Benefit existing immediately prior to such Breaks-in-Service.

(iv) If the Employer is a member of an affiliated service group (under
§ 414(m)), a controlled group of corporations (under § 414(b)), a group of
trades or businesses under common control (under § 414(c), or any other entity
required to be aggregated with the Employer pursuant to § 414(o), service will
be credited for any employment for any period of time for any other member of
such group. Service will also be credited for any individual required under
§ 414(n) or § 414(o) to be considered an Employee of any Employer aggregated
under § 414(b), (c), or (m).

(v) Service with the following predecessor employers shall be considered for all
vesting and eligibility purposes under the Plan: Wilcox & Jones, Park State,
First Bartlesville Bank, Lincoln National Bank, and Armor Assurance Inc.

(q) Disability: The word “Disability” shall mean suffering from a physical or
mental condition arising after the Effective Date of this Plan which, in the
opinion of the Committee based upon appropriate medical advice and examination
and in accordance with standard rules applied uniformly to all Participants,
totally and permanently prevents the Participant from engaging in any occupation
or employment for remuneration or profit, except for the purpose of
rehabilitation not incompatible with such finding of total and permanent
disability.

(r) Disability Retirement Date: The words “Disability Retirement Date” shall
mean the date, as determined by the Plan Administrator in its sole discretion,
on which a Participant is deemed to be retired because of a Disability.

(s) Earned Income: The words “Earned Income” means the net earnings from
self-employment in a trade or business with respect to which the Plan is
established by the Employer for which personal services of the individual are a
material income-producing factor. Net earnings will be determined without regard
to items not included in gross income and the deductions allocable to such
items. Net earnings are reduced by contributions by the Employer to a qualified
plan to the extent deductible under Section 404 of the Code. Net earnings shall
be determined with regard to the deduction allowed to the Employer by
Section 164(f) of the Code.

(t) Effective Date: The words “Effective Date” shall mean the 1st day of
January, 2007, or as otherwise provided herein, which is the effective date of
this instrument which is an amendment, restatement and continuation of the
Predecessor Plan, or, with respect to the Employer adopting this Plan and
related Trust, the date specified in the instrument adopting the Plan and Trust.

 

II-5



--------------------------------------------------------------------------------

(u) Elective Deferrals: The words “Elective Deferrals” shall mean any
Contributions made to the Plan at the election of the Participant in lieu of
cash compensation. For purposes of Contributions to the Plan, Elective Deferrals
shall include 401(k) Contributions and Catch-Up Contributions.

(v) Employee: The word “Employee” shall mean any person employed by the Employer
on the basis of an employer-employee relationship who receives remuneration for
personal services rendered to the Employer.

(w) Employer: The word “Employer” shall mean the Company, and its successor, and
any other entity or firm which adopts this Plan and related Trust hereto with
the written consent of the Company.

(x) Forfeiture: The word “Forfeiture” shall mean the portion of a Participant’s
Accounts which becomes forfeitable pursuant to Article IV and Article VI herein.

(y) Highly Compensated Employee (HCE): The words “Highly Compensated Employee”
or “HCE” shall mean an Employee who: (1) was a 5% owner at any time during the
year or the preceding year, or (2) for the preceding year had Compensation from
the Employer in excess of $80,000 and was in the top-paid group for the
preceding year. The $80,000 amount is adjusted at the same time and in the same
manner as under Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996. An Employee is in the top-paid group of
Employees for any year if such Employee is in the group consisting of the top
20% of the Employees when ranked on the basis of Compensation paid during such
year. For this purpose, the applicable year of the Plan for which a
determination is being made is called a determination year and the preceding
12-month period is called a look-back year.

The determination whether a former Employee is a “highly compensated former
employee” is based on the rules applicable to determining HCE status as in
effect for that determination year, in accordance with Section 1.414(q)-1T, A-4
of the temporary Income Tax Regulations and Notice 97-45.

(z) Hours of Employment Service: The words “Hours of Employment Service” shall
mean each hour of employment credited to an Employee in accordance with the
following special rules for the purpose of determining if the Employee has
satisfied the eligibility requirement contained in Article III hereof and for
vesting purposes under Section 6.2.

(i) (1) An Employee who is compensated on an hourly basis shall be credited with
Hours of Employment Service actually earned under any of the following
Subsections (ii)(1), (2) or (3).

(2) An Employee who is not compensated on an hourly basis shall be credited with
90 Hours of Employment Service if such Employer would have been credited with at
least one Hour of Service during the bi-weekly payroll period.

 

II-6



--------------------------------------------------------------------------------

(ii) (1) Credit shall be given for each hour for which such Employee is paid, or
entitled to payment, for the performance of duties for the Employer.

(2) Credit shall be given for each hour for which such Employee is directly or
indirectly paid, or entitled to payment, by the Employer during a period in
which the Employee performs no duties (irrespective of whether employment has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, qualified military service, jury duty or an Authorized
Leave of Absence (for an uncompensated Authorized Leave of Absence, see
Subsection (vi) following). Provided, an indirect payment by the Employer shall
be deemed to be made under this Subsection (2) if made through a trust fund,
insurer or other entity to which the Employer contributes or pays premiums;
provided further, payments under this Plan, applicable workmen’s compensation,
unemployment compensation or disability insurance laws shall be disregarded.

(3) Credit shall be given for each hour for which back pay, irrespective of
mitigation of damages, is either awarded or agreed to by the Employer.

(iii) For purposes of the following Subsections, “Computation Period” shall mean
either of (1) Year of Service requirement under Section 3.1 herein, or (2) a
Plan Year as defined herein, whichever applies.

(iv) For periods described in the foregoing Subsection (ii)(2), the following
shall apply:

(1) No more than 501 Hours of Employment Service shall be credited to an
Employee on account of a single continuous period during which the Employee
performs no duties (whether or not such period occurs in a single Computation
Period). In applying this Subsection (1), an Employee shall be credited with
Hours of Employment Service, beginning with the first day duties are not
performed, until he receives a maximum of 501 Hours of Employment Service.

(2) Hours of Employment Service shall not be credited for any payment by the
Employer which solely reimburses an Employee for medical or medically related
expenses incurred by the Employee.

(v) For periods described in the foregoing Subsection (ii)(3), no more than 501
Hours of Employment Service shall be credited for payments of back pay, to the
extent that such back pay is agreed to or awarded for a period of time during
which an Employee did not or would not have performed duties. In applying this
Subsection (v), an Employee shall be credited with Hours of Employment Service,
beginning with the first day duties are not performed, until he receives a
maximum of 501 Hours of Employment Service.

(vi) With respect to any Authorized Leave of Absence which is not compensated by
the Employer, an Employee shall be credited with his average number of Hours of
Employment Service, determined under either of Subsections (i)(1) or (2),
whichever applies, computed from the 12-month period preceding his absence, or
if less, during his entire period of employment. Credit for each Hour of
Employment Service under this Subsection (vi) shall be given for the Computation
Period during which the absence occurred, except that, for purposes of whether
an Employee has a Break-in-Service, such credit shall be given only after the
Employee returns to the active employ of the Employer.

 

II-7



--------------------------------------------------------------------------------

(vii) With respect to other special rules applying to this Subsection, Sections
2530.200b-2(b) and (c) of the Minimum Standard Regulations (December 28, 1976,
Federal Register, Vol. 41, No. 250) issued by the Department of Labor are
incorporated herein by reference and made a part hereof.

(viii) Notwithstanding the foregoing provisions of this Subsection, the Employer
may compute Hours of Employment Service prior to the Effective Date hereof on
any reasonable basis permitted by Section 2530.200b-3(b) of the aforesaid
Minimum Standard Regulations, said Section being incorporated herein by
reference and made a part hereof.

(ix) Hours of Employment Service will be credited for employment with an
Affiliated Employer.

(x) Hours of Employment Service will also be credited for any individual
considered a Leased Employee under Section 2.1(cc) herein or Section 414(o) of
the Code.

(xi) Hours of Employment Service will also be credited for an Employee who is
absent from work for maternity or paternity reasons caused by (l) pregnancy of
the Employee, (2) birth of a child of the Employee, (3) placement of a child
with the Employee in connection with the adoption of such child by such
Employee, or (4) caring for such child for a period beginning immediately
following such birth or placement. The Hours of Employment Service credited
under this Subsection shall be credited (1) in the Computation Period in which
the absence begins if the crediting is necessary to prevent a Break-in-Service
in that period, or (2) in all other cases, in the following Computation Period.
This Subsection shall apply in crediting Hours of Employment Service in
determining whether or not a Participant has incurred a Break-in-Service with
respect to any relevant Computation Year, and, accordingly, shall not apply for
any other purpose including, without limitation, benefit accrual service or
eligibility service. For the purposes of this Subsection (xi), the actual
calculation of any such Hours of Employment Service will be as provided in
Subsection (vi) hereof.

(aa) Investment Manager: The words “Investment Manager” shall mean the
“investment manager” designated by the Plan Administrator pursuant to the Trust
Agreement. The Investment Manager(s) shall be limited to managing the Accounts
as directed by the Plan Administrator.

(bb) Investment Options: The words “Investment Options” shall mean any of those
investment options which are described in Article V hereof.

(cc) Leased Employee: The words “Leased Employee” shall mean any person defined
in Section 414(n) of the Code, which includes any person who is not an Employee
of the Employer but who has provided services to the Employer pursuant to an
agreement between the Employer and any other person (“leasing organization”) (or
for the Employer and related persons under Section 414(n)(6) of the Code) which
services are performed on a substantially full time basis for a period of at
least one year are performed under the primary or direct control of the
Employer. Contributions or benefits provided a Leased Employee by the leasing
organization which are attributable to services performed for the Employer shall
be treated as provided by the Employer.

 

II-8



--------------------------------------------------------------------------------

(dd) Non-Highly Compensated Employee (NHCE): The words “Non-Highly Compensated
Employee” or “NHCE” shall mean an Employee of the Employer who is not a HCE.

(ee) Normal Retirement Date: The words “Normal Retirement Date” shall mean the
date on which a Participant attains the age of 65 years.

(ff) Owner-Employee: The term “owner-employee” means an individual who is a sole
proprietor, or who is a partner owning more than 10% of either the capital or
profits interest of the partnership.

(gg) Participant: The word “Participant” shall mean an Employee who during a
Plan Year shall meet (or has met) the eligibility requirements of Article III
herein for participation or reparticipation, as the case may be. Such term shall
also include, where appropriate, a former Employee, who has previously
terminated his employment with the Employer and has a remaining undistributed
Benefit.

(hh) Plan: The word “Plan” shall mean this BancFirst Corporation Thrift Plan as
set forth in this instrument, and as hereafter amended from time to time.

(ii) Plan Administrator: The words “Plan Administrator” or “Administrator” shall
mean the entity, committee or individual who has been appointed pursuant to
Article VIII. If no delegation has been made in Article VIII then the Plan
Administrator shall be the Company. The Administrator is a “named fiduciary” for
purposes of Section 402(e)(1) of the Act and has the power and responsibilities
with respect to the management and operation of the Plan described herein.

(jj) Plan Year: The word “Plan Year” shall mean the annual period beginning on
the first day of January and ending on the last day of December.

(kk) Predecessor Plan: The words “Predecessor Plan” shall mean the terms and
provisions in the prior instruments governing the Employer’s qualified defined
contribution retirement plan and related trust, and applying before the
Effective Date hereof, or any other date expressly specified herein if different
from the Effective Date, which prior instruments are amended, restated and
superseded by this instrument and accompanying Trust Agreement hereto.

(ll) Qualified Joint and Survivor Annuity: The words “Qualified Joint and
Survivor Annuity” is defined in Article VI herein.

(mm) Self-Employed Individual: The words “Self-Employed Individual” shall mean
an individual or partner who has Earned Income for the taxable year from the
trade or business for which the Plan is adopted and established; and, such
definition shall also include an individual who would have had Earned Income but
for the fact that the trade or business had no “net profits” for the taxable
year.

 

II-9



--------------------------------------------------------------------------------

(nn) Testing Compensation: The words “Testing Compensation” shall mean any
definition of compensation which satisfies Section 414(s) of the Code. Testing
Compensation shall be based on the amount actually paid to a Participant during
the testing year or, at the option of the Employer, during that portion of the
testing year during which the Participant is an active Participant; provided,
however, that if the Employer elected different eligibility service requirements
for purposes of making eligibility to make 401(k) Contributions and to receive
Matching Contributions, then Testing Compensation must be based on the amount
paid to a Participant during the full testing year. The annual Testing
Compensation of each Active Participant taken into account in applying the ADP
Test and the ACP Test shall not exceed the annual compensation limit under
Section 401(a)(17) of the Code as in effect on the first day of the testing year
as adjusted by the Secretary to reflect increases in the cost of living, as
provided in Section 401(a)(17)(B) of the Code; provided, however, that the
dollar increase in effect on January 1 of any calendar year is effective for
“testing years” beginning in such calendar year. If a Plan determines Testing
Compensation over a period that contains fewer than 12 calendar months (a “short
determination period”), then the Compensation limit for such short determination
period is equal to the Compensation limit for the calendar year in which the
“short determination Period” begins multiplied by the ratio obtained by dividing
the number of full months in the short determination period by 12; provided,
however, that such proration shall not apply if there is a “short determination
period” because (1) the Employer elected in accordance with any rules and
regulations issued by the Secretary of the Treasury or his delegate to apply the
ADP Test and /or the ACP Test based only on amounts paid during the portion of
the testing year during which an individual was eligible to make such
Contributions or (2) an employee is covered under the Plan for fewer than 12
calendar months.

(oo) Top-Heavy Plan: The words “Top-Heavy Plan” shall mean a plan described in
Section 4.10.

(pp) Trustees, Trust, Trust Agreement, Trust Assets and Trust Fund: The word
“Trustees” shall mean the trustee(s) appointed under the related trust agreement
(the “Trust Agreement”), effective as of the same date as this Plan, which
governs the “Trust” which, in conjunction with this Plan, shall hold and invest
assets accumulated under the Predecessor Plan, if any, and the Contributions
made under the Plan for the exclusive benefit of the Employees included in the
Plan; and, the words “Trust Assets” and “Trust Fund” shall mean the assets held
in the Trust.

(qq) Valuation Date: The words “Valuation Date” shall mean each day of the Plan
Year unless otherwise specified by the Plan Administrator.

Section 2.2 Construction.

(a) The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender, unless the context clearly indicates to the
contrary. Any word appearing herein in the plural shall include the singular,
where appropriate, and likewise the singular shall include the plural, unless
the context clearly indicates to the contrary.

 

II-10



--------------------------------------------------------------------------------

(b) The term “employment” or similar term shall include service of a
Self-Employed Individual with an Employer or other firm.

 

II-11



--------------------------------------------------------------------------------

ARTICLE III.

PARTICIPATION

Section 3.1 Eligibility for Participation.

(a) Prior Participants. Every Employee who was a Participant in the Predecessor
Plan immediately prior to the Effective Date hereof shall continue to be a
Participant in the Plan. Every other Employee shall become a Participant as
provided in Subsection 3.1(b) herein.

(b) New Participants. An Employee shall be eligible for participation in the
Plan upon such Employee (i) attaining 21 years of age and (ii) satisfying the
Eligibility Service Requirement described in Section 3.4 following his Date of
Employment.

(c) Exclusions. Notwithstanding the foregoing provisions to the contrary, the
following Employees shall not be eligible to participate in the Plan:

(i) An Employee who is employed by the Employer included in a unit of employees
covered by a “collective bargaining agreement” under which retirement benefits
have been the subject of good faith bargaining within the meaning of
Section 401(b)(3)(A) of the Code, unless such good faith collective bargaining
specifically requires that such Employee be covered under this Plan,

(ii) Any person who is employed by any other corporation (which is not a
participating Employer under this Plan) even though such corporation is an
Affiliated Employer,

(iii) A “leased employee” as defined in Subsection 2.1(cc) herein; or

(iv) Any person who has been classified by the Employer as an independent
contractor and has had his compensation reported to the Internal Revenue Service
on Form 1099 but who has been reclassified as an “employee” (other than by the
Employer) shall not be considered as an eligible Employee who can participate
under this Plan; provided, if the Employer does reclassify such worker as an
“Employee,” for purposes of this Plan, such reclassification shall only be
prospective from the date that the Employee is notified by the Employer of such
reclassification.

Section 3.2 Entry Date. An Employee, upon meeting the eligibility requirements
of Section 3.1 herein, shall commence actual participation in the Plan as of the
first day of the first month or seventh month of the Plan Year (if then
employed) coinciding with or following the date on which he meets the
eligibility requirements in the foregoing Section 3.1. Subject to Section 3.3, a
former Participant who is subsequently reemployed by the Employer shall commence
actual participation immediately upon the date of his return to employment.

Section 3.3 Termination With No Vested Rights. An Employee (whether or not a
Participant) who (i) terminates his employment with the Employer after
satisfying the Eligibility Service Requirement, (ii) has no vested rights in a
Benefit at the time of such termination of employment, and (iii) is subsequently
reemployed by the Employer, shall be treated like a new Employee for eligibility
purposes under Section 3.1 herein if his consecutive number of Years of

 

III-1



--------------------------------------------------------------------------------

Absence equals or exceeds the greater of (i) five Years of Absence or (ii) his
aggregate number of Years of Service. Otherwise, a reemployed Employee shall not
be required to again satisfy Eligibility Service Requirement to enter or
reenter, as appropriate, the Plan as a Participant.

Section 3.4 Definitions. For purposes of this Article, the following definitions
shall apply:

(a) Date of Employment: The words “Date of Employment” shall mean the date on
which an Employee first earns an Hour of Employment Service, or, if later, the
date on which an Employee first earns an Hour of Employment Service following a
Year of Absence.

(b) Eligibility Computation Period: The words “Eligibility Computation Period”
shall mean the twelve (12) consecutive month period, commencing on the
Employee’s Date of Employment. Provided, if a Participant satisfies the
Eligibility Service requirement during the original Eligibility Computation
Period commencing on the Employee’s Date of Employment, subsequent Eligibility
Computation Periods shall be Plan Years beginning after the Employee’s Date of
Employment.

(c) Year of Absence: The words “Year of Absence” shall mean an Eligibility
Computation Period in which an Employee earns 500 or less Hours of Employment
Service.

(d) Eligibility Service Requirement: The words “Eligibility Service Requirement”
shall mean the satisfaction of either of the following two conditions, whichever
occurs earlier: (1) completion of a six (6) full consecutive month period of
employment service, or (2) earning 1,000 or more Hours of Employment Service
during the Eligibility Computation Period.

Section 3.5 Former Participant Falling Under Exclusion. If an Employee who shall
first be a Participant hereunder shall later fall under any of the exclusions
set forth in the foregoing Section 3.1, his then existing Benefit shall be held
and administered under the terms of the Plan and Trust, and he shall be eligible
for Credited Service during his employment with the Employer or other related
employer defined in Section 3.7. In addition, such person shall receive no
further allocations of Employer Contributions or Forfeitures, if applicable,
while he remains under any one of the aforesaid exclusions; provided, the
foregoing clause notwithstanding, if such person while employed by the Employer
earns 1,000 or more Hours of Employment Service for any portion of a Plan Year
in which he is not under such exclusion, then such person shall be entitled, if
he is employed by the Employer or other related employer, as the case may be, on
the Anniversary Date of such Plan Year, to an allocation of any Employer
Contributions and Forfeitures, if applicable, for such Plan Year based on his
Compensation earned in such portion of the Plan Year in which he is not under
such exclusion.

Section 3.6 Transfer of Employment. With respect to an Employee who meets the
definition of Participant, if such Participant transfers employment from one
firm which is an Employer under this Plan to another firm which is also an
Employer under this Plan, such transfer shall not be deemed a termination of
employment for purposes of this Plan.

Section 3.7 Service With an Affiliated Employer. For purposes of this Article,
employment service with the Employer shall be deemed to include service with
(i) an Affiliated Employer, or (ii) any other Employer which is not an
Affiliated Employer, but only from the Effective Date of such other Employer’s
adoption of this Plan.

 

III-2



--------------------------------------------------------------------------------

ARTICLE IV.

CONTRIBUTIONS - FORFEITURES - MAXIMUM ANNUAL ADDITIONS

Section 4.1 401(k) Contributions.

(a) Election to Make 401(k) Contributions. Contributions by Participants shall
be permitted as provided herein. During each Election Period, a Participant may,
by any method acceptable to the Plan Administrator which may include voice,
telephone or some other method, agree to defer a specified percentage of
Compensation or a dollar amount, as permitted by the Plan Administrator, of such
Participant’s Compensation payable during the applicable Contribution Period as
a 401(k) Contribution. Such salary reduction agreement shall become effective on
the first day of the Contribution Period for which the Employer can reasonably
process the request and can only be made with respect to an amount that is not
currently available to the Participant on the date of the election. Such
election shall be effective on a prospective basis only and will remain in
effect until modified or terminated. 401(k) Contributions not otherwise
designated as Roth 401(k) Contributions shall be made on a pre-tax basis as
Pre-Tax 401(k) Contributions.

(b) Election to Make Catch-Up Contributions. For Plan Years beginning after
December 31, 2001, Catch-Up Eligible Participants shall be eligible to make
Catch-Up Contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Catch-Up Contributions are Employee Contributions
made to the Plan that are in excess of an otherwise applicable Plan limit. An
otherwise applicable Plan limit is a limit in the Plan that applies to 401(k)
Contributions, such as the limits on Annual Additions, the dollar limitation on
401(k) Contributions under Section 402(g) of the Code (not counting Catch-Up
Contributions), the limit imposed by the ADP Test under Section 401(k)(3) of the
Code or any contribution limitation imposed by the Plan. Catch-Up Contributions
for a Participant for a taxable year may not exceed the dollar limit in effect
under Section 414(v)(2)(B)(i) of the Code for the taxable year as adjusted by
the Secretary of the Treasury for cost-of-living increases under
Section 414(v)(2)(C) of the Code. Catch-Up Contributions not otherwise
designated as Roth Catch-Up Contributions, if applicable, shall be made on a
pre-tax basis as Pre-Tax Catch-Up Contributions.

(c) Election to Make Roth Contributions. Roth Contributions shall not be
permitted under this Plan. If Roth Contributions are permitted under this Plan
in accordance with Section 402A of the Code, a Participant may make an election
to designate 401(k) Contributions and/or Catch-Up Contributions as Roth 401(k)
Contributions or Roth Catch-Up Contributions. A Participant’s Roth Contributions
will be deposited in a separate Account in the Plan used to hold only Roth
Contributions. No contributions other than Roth Contributions and properly
attributable earnings will be credited to each Participant’s Account holding
Roth Contributions and Roth Catch-Up Contributions, and gains, losses and other
credits or charges will be allocated on a reasonable and consistent basis to
such Account. The Plan will maintain a record of the amount of Roth
Contributions in each such Account.

(d) Participants on Authorized Leave of Absence. Participants who are on an
Authorized Leave of Absence and who actually receive Compensation while on such,
including, without limitation, sick pay, shall be entitled to continue Elective
Deferrals. Participants on a leave of absence in the uniformed services shall be
entitled to make Elective Deferrals to the Plan in accordance with the
provisions of USERRA.

 

IV-1



--------------------------------------------------------------------------------

(e) Discontinuance, Change of Percentage of Deferrals of Compensation or
Withdrawal. In accordance with procedures established by the Plan Administrator,
a Participant may elect to change his elected percentage and/or type of Elective
Deferrals, or he may elect to discontinue his Elective Deferrals by
communicating such election to the Plan Administrator in such manner as required
by the Plan Administrator. Elections shall become effective as of the January 1
or July 1 following communication to the Plan Administrator or its designee,
provided, a Participant may discontinue making 401(k) Contributions at any time
and such election will be effective as soon as administratively feasible. A
Participant who has received a distribution on account of a hardship as
described in Article VI shall be suspended from making further Elective
Deferrals during the six (6) calendar month period following the date of such
hardship distribution.

(f) Deposits of 401(k) Contributions. All Elective Deferrals made hereunder for
a Participant shall be paid to the Trustees no later than the 15th business day
of the month following the month in which such amounts would otherwise have been
payable in cash to Participants.

(g) Payroll Deduction. Elective Deferrals shall be made from amounts of
Compensation which otherwise would be paid under the Employer’s regular payroll
system. Accordingly, Elective Deferrals shall be made by payroll deduction. Any
Contribution pursuant to this Section will be subject to amounts required to be
withheld by applicable law or other agreement.

(h) Limit on Elective Deferrals to Satisfy the ADP Test and/or ACP Test. In the
event that the Plan Administrator, at its sole discretion, estimates that the
Elective Deferrals which will be made to the Plan with respect to a Plan Year
will not satisfy the ADP Test or the ACP Test, the Plan Administrator may reduce
or adjust, at any time or times before the close of the Plan Year, the maximum
percentage of Compensation that all HCEs shall be permitted to elect to
contribute as Elective Deferrals for the remainder of the Plan Year to meet one
of the tests set forth above.

Section 4.2 Dollar Limitation on 401(k) Contributions.

(a) General Rule. No Participant shall be permitted to make Elective Deferrals
during any calendar year in excess of the dollar limitation contained in
Section 402(g) of the Code (including, if applicable, the dollar limitation on
Catch-Up Contributions defined in Section 414(v) of the Code) in effect as of
the beginning of the taxable year as adjusted under Section 402(g)(4) of the
Code (hereafter referred to as “Excess Elective Deferrals”). In the case of a
Participant who is age 50 or over by the end of the taxable year, the dollar
limitation described in the preceding sentence includes the amount of Elective
Deferrals that can be Catch-Up Contributions. In the event a Catch-Up Eligible
Participant makes Excess Elective Deferrals, the Plan Administrator shall cause
such Participant’s 401(k) Contributions to be recharacterized as Catch-Up
Contributions to the extent necessary to either (i) exhaust his Excess Elective
Deferrals, and/or (ii) increase his Catch-Up Contributions to the applicable
limit under Section 414(v) of the Code for the Plan Year.

 

IV-2



--------------------------------------------------------------------------------

(b) Recharacterization to Meet Limits of Section 402(g) of the Code. In the
event a Participant’s 401(k) Contributions for a Plan Year do not equal the
maximum Contributions that may be made under the Plan during that Plan Year for
any reason, the Participant’s Catch-Up Contributions for such Plan Year shall be
recharacterized as 401(k) Contributions for all purposes to the extent necessary
to increase his 401(k) Contributions to equal such maximum for such Plan Year.
If such recharacterized contributions were originally made as Roth
Contributions, then such Contributions shall retain their Roth status after
recharacterization.

(c) Corrective Distributions.

(i) General. Notwithstanding any other provision of the Plan to the contrary,
Excess Elective Deferrals (remaining after recharacterization as discussed
above) and income and loss allocable thereto for the applicable calendar year
must be distributed no later than April 15 following the calendar year in which
Excess Elective Deferrals are incurred to avoid penalty, to Participants who
have Excess Elective Deferrals for the preceding calendar year, unless a timely
claim is delivered as provided in Subsection (ii) hereafter. For years beginning
after 2005, distribution of Excess Elective Deferrals for a year shall be made
first from the Participant’s Account holding Pre-tax 401(k) Contributions, to
the extent Pre-tax 401(k) Contributions were made for the year, unless the
Participant specifies otherwise.

(ii) Claims. The Participant’s claim shall be in writing, shall be submitted to
the Plan Administrator no later than March 1; shall specify the Participant’s
Excess Elective Deferrals for the preceding calendar year; and shall be
accompanied by the Participant’s written statement that if such amounts are not
distributed, such Excess Elective Deferrals, when added to amounts deferred
under other plans or arrangements described in Sections 401(k), 408(k) or 403(b)
of the Code, exceeds the limit imposed on the Participant by Section 402(g) of
the Code for the year in which the deferral occurred. A Participant is deemed to
notify the Plan Administrator of any Excess Elective Deferrals if such Excess
Elective Deferrals arise solely from this Plan and any other plan, contract or
arrangement of the Employer.

(iii) Calculation of Income Allocable to Excess Elective Deferrals. The Plan
Administrator may use any reasonable method for computing the income allocable
to corrective distributions, provided that the method does not violate
Section 401(a)(4) of the Code, is used consistently for all Participants, and
for all corrective distributions under the Plan for the Plan Year, and is used
by the Plan for allocating income to all Participants’ Accounts. A Plan will not
fail to use a reasonable method for computing the income allocable to Excess
Contributions merely because the income allocable to Excess Contributions is
determined on a date that is no more than seven (7) days before the
distribution. The Plan Administrator may use any of the rules for determining
income allocable to corrective distributions contained in Regulation
§ 1.401(k)-1(f)(4). For Plan Years beginning after December 31, 2005 and before
January 1, 2007, income or loss allocable to the period between the end of the
taxable year and the date of distribution (“gap period”) must be taken into
account for corrective distributions.

 

IV-3



--------------------------------------------------------------------------------

Section 4.3 Safe Harbor Contributions. The provisions of this Section shall not
apply until enacted by the Company for any Plan Year. If this Section is
applicable then any provisions relating to the ADP Test described in
Section 401(k)(3) of the Code or the ACP Test described in Section 401(m)(2) of
the Code and as set forth in this Article do not apply. To the extent that any
other provision of the Plan is inconsistent with the provisions of this Section,
the provisions of this Section govern.

(a) Safe Harbor Non-elective Contributions. If this Section applies, the
Employer will make a Safe Harbor Non-elective Contribution to the Account of
each Eligible Employee in an amount equal to 3% of the Employee’s Compensation
for the Plan Year. Such contributions must be allocated without regard to
permitted disparity under Section 401(l) of the Code.

(b) Eligible Employee. For purposes of this Section, the words “Eligible
Employee” mean an Employee eligible to make 401(k) Contributions under the Plan
for any part of the Plan Year or who would be eligible to make 401(k)
Contributions but for a suspension due to a hardship distribution described in
Article VI of the Plan or to statutory limitations, such as Sections 402(g) and
415 of the Code.

(c) Distribution Restrictions. The Participant’s accrued Benefit derived from
Safe Harbor Contributions is non-forfeitable and may not be distributed earlier
than the Participant’s severance from employment, death, disability, an event
described in Section 401(k)(10) of the Code, or the attainment of age 59 1/2.

(d) Notice Requirement. At least 30 days, but not more than 90 days, before the
beginning of the Plan Year, the Employer will provide each Eligible Employee a
comprehensive notice of the employee’s rights and obligations under the Plan,
written in a manner calculated to be understood by the average Eligible
Employee. If an Employee becomes eligible after the 90th day before the
beginning of the Plan Year and does not receive the notice for that reason, the
notice must be provided no more than 90 days before the Employee becomes
eligible but not later than the date the Employee becomes eligible.

Section 4.4 Average Deferral Percentage Test.

(a) ADP Test. The Plan, with respect to a Plan Year, must satisfy the actual
deferral percentage test (“ADP Test”) set forth in Section 401(k)(3) of the Code
and Treasury Regulation 1.401(k)-2 as modified by (b) below. The ACP for
Participants who are HCEs for the Plan Year shall not exceed the greater of:

(i) the ADP for Participants who are NHCEs for the current Plan Year multiplied
by 1.25, or

(ii) the lesser of (i) the ADP for Participants who are NHCEs for the current
Plan Year multiplied by 2 and (ii) the ADP for Participants who are NHCEs for
the current Plan Year plus 2%.

 

IV-4



--------------------------------------------------------------------------------

(b) Special Rules. In performing the ADP Test, the following special rules will
apply:

(i) The deferral percentages of Participants who are covered by a collective
bargaining agreement between employee representatives and an Employer will be
disaggregated from the deferral percentages of other Participants and the
provisions of this Section will be applied separately with respect to each
group.

(ii) For the first Plan Year if the Plan permits any Participant to make
Elective Deferrals and this is not a successor plan, for purposes of the ADP
Test, the prior year’s NHCEs’ ADP shall be 3% unless the Employer has elected to
use the current Plan Year’s ADP for these Participants.

(iii) The Plan Administrator may permissively aggregate the Plan with other
plans to the extent permitted under Treasury Regulation §1.401(k)-1.

(iv) The Plan Administrator may permissively disaggregate the deferral
percentages of Participants under the age of 21 or with less than one Year of
Service and apply the provisions of this Section separately with respect to such
Participants and the remaining Participants as permitted under
Section 401(k)(3)(F) of the Code and applicable Treasury Regulations.

(v) For purposes of this Section, the ADP for any Participant who is an HCE for
the Plan Year and who is eligible to make 401(k) Contributions or Special
Section 401(k) Contributions under two or more plans or arrangements (“CODAs”)
that are maintained by the Employer or an Affiliated Employer shall be
determined as if all such 401(k) Contributions and Special Section 401(k)
Contributions were made under each plan or arrangement. If an HCE participates
in two or more such plans or arrangements that have different Plan Years, all
ADP Test Contributions made during the Plan Year under all such plans shall be
aggregated. For Plan Years beginning before 2006, all such CODAs ending with or
within the same calendar year shall be treated as a single arrangement.
Notwithstanding the foregoing, certain plans shall be treated as separate if
mandatorily disaggregated under regulations under Section 401(k) of the Code.

(vi) In the event that this Plan satisfies the requirements of Section 401(k),
401(a)(4), or 410(b) of the Code only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the ADP of employees as if all such plans were a single
plan.

(vii) Plans may be aggregated in order to satisfy Section 401(k) of the Code
only if they have the same Plan Year and use the same ADP testing method.

(viii) The Plan Administrator may take Special Section 401(k) Contributions into
account for purposes of calculating a Participant’s ADP. In determining testing
deferrals for purposes of the ADP Test, the Plan Administrator shall include the
amount of Special Section 401(k) Contributions that are necessary to meet the
ADP Test. Provided, however, any Special Section 401(k) Contribution that is
taken into account under the ACP Test

 

IV-5



--------------------------------------------------------------------------------

is not permitted to be taken into account for purposes of the ADP Test and any
Special Section 401(k) Contribution that is taken into account under the ADP
Test is not permitted to be taken into account under the ACP Test.

(c) Methods to Correct Violations of ADP Test.

(i) Correction Method. In the event the ADP Test for a Plan Year is not
satisfied, (1) the Employer may make Special Section 401(k) Contributions
allocated to Participants who are NHCEs included in such tests beginning with
the lowest paid Participant in an amount equal to the lesser of (a) the maximum
amount contributable under the Plan or (b) the amount necessary to satisfy the
ADP Test, and then to the next lowest paid Participant with the contribution
repeating until the Special Section 401(k) Contributions are fully allocated,
(2) the Plan Administrator may distribute the Excess Elective Contributions of
HCEs as discussed below, or (3) a combination of the foregoing remedies may be
applied in order that one of the foregoing tests is met for such Plan Year in
accordance with the requirements of Section 401(k) of the Code and regulations
promulgated thereunder. For Plan Years beginning after December 31, 2005, the
Employer will not make Special Section 401(k) Contributions for a Plan Year in
an amount that will exceed the product of (1) a NHCEs testing compensation and
(2) the greater of (i) five percent (5%) or (ii) two times the Plan’s
“representative contribution rate” as defined in
Section 1.401(k)-2(a)(b)(iv)(B).

(ii) Distribution or Recharacterization of Excess Contributions. To satisfy the
ADP Test, the Plan Administrator may (1) cause Excess Contributions to be
recharacterized as Pre-tax Catch-Up Contributions (if eligible) to the maximum
extent possible and (2) distributed to the extent of any Excess Contributions
remaining after such recharacterization. An HCE may designate the extent to
which the excess amount is composed of Pre-Tax Contributions and Roth
Contributions, if applicable, but only to the extent such types if deferrals
were made for the year. If an HCE does not so designate, the Plan will
distribute Roth Contributions, if applicable, first. Such distributions shall be
distributed to such HCEs on the basis of the contribution amounts by, or on
behalf of, each such person taken into account in determining such person’s ADP.
To avoid penalty, Excess Contributions and income allocable thereto for the
applicable Plan Year must be distributed no later than 2 1/2 months after the
end of the Plan Year to avoid the 10% excise tax but in no event no later than
12 months after a Plan Year. Furthermore, any Matching Contribution
corresponding to the Excess Contribution that is distributed shall be forfeited.

(iii) Calculation of Income Allocable to Excess Contributions. The Plan
Administrator may use any reasonable method for computing the income allocable
to corrective distributions, provided that the method does not violate
Section 401(a)(4) of the Code, is used consistently for all Participants, and
for all corrective distributions under the Plan for the Plan Year, and is used
by the Plan for allocating income to all Participants’ Accounts. A Plan will not
fail to use a reasonable method for computing the income allocable to Excess
Contributions merely because the income allocable to Excess Contributions is
determined on a date that is no more than seven (7) days before the
distribution. The Plan Administrator may use any of the rules for determining
income allocable to Excess Contributions contained in Regulation
§ 1.401(k)-1(f)(4). For Plan Years beginning after December 31, 2005 and before
January 1, 2007, income or loss allocable to the period between the end of the
taxable year and the date of distribution (“gap period”) must be taken into
account for corrective distributions.

 

IV-6



--------------------------------------------------------------------------------

(d) Definitions. The following definitions shall apply for purposes of this
Section:

(i) Actual Deferral Percentage or ADP. The words “Actual Deferral Percentage” or
“ADP” shall mean, for a specified group of Participants for a Plan Year, the
average of the ratios calculated separately for each Participant in such group
of (1) the amount of Testing Deferrals for such Participant for the Plan Year to
(2) the Testing Compensation of such Participant for such Plan Year.

(ii) Excess Contributions. The words “Excess Contributions” shall mean, with
respect to any Plan Year, the excess of (1) the aggregate amount of Testing
Deferrals used in computing the ADP of HCEs for such Plan Year, over (2) the
maximum amount of such contributions permitted by the ADP Test (determined by
hypothetically reducing contributions made on behalf of HCEs in the order of
their ADPs, beginning with the highest of such percentages).

(iii) Qualified Non-Elective Contributions or QNECs. The words “Qualified
Non-Elective Contributions” or “QNECs” shall mean Employer Special
Section 401(k) Contributions.

(iv) Testing Deferrals. The words “Testing Deferrals” shall mean 401(k)
Contributions (including Excess Elective Deferrals of HCEs), Special
Section 401(k) Contributions, any Contributions that qualify as qualified
non-elective contributions and qualified matching contributions under the
Treasury Regulations, but excluding 401(k) Contributions and Special
Section 401(k) Contributions that are taken into account in the ACP Test
(provided that the ADP Test is satisfied both with and without exclusion of
these Contributions.

Section 4.5 Special Section 401(k) Contributions. The Employer may make
additional Contributions, within its discretion, to the Plan for the benefit of
Participants who are NHCEs as necessary to pass the ADP Test or the ACP Test.
Additional Contributions shall be subject to all the provisions governing a
Participant’s 401(k) Contribution Account, including, without limitation, the
requirement that such contributions shall be 100% vested and nonforfeitable by
the Participant. Special Section 401(k) Contributions are subject to the same
distribution restrictions as 401(k) Contributions. Any allocation formula must
satisfy additional requirements specified in Regulation § 1.401(k)-2(a)(6) and
§ 1.401(m)-2(a)(6).

Section 4.6 Profit Sharing Contributions. An Employer may make discretionary
Profit Sharing Contributions. Profit Sharing Contributions for each Plan Year
(reduced by Forfeitures) shall be allocated and credited to the applicable
corresponding Profit Sharing Contribution Accounts of all Participants who earn
1,000 Hours of Employment Service for such Plan Year; provided, for Plan Years
beginning prior to the Effective Date, the rules of the Predecessor Plan shall
apply with respect to eligibility to receive an allocation as aforesaid. Profit
Sharing Contributions shall be allocated and credited in the proportion that
each such Participant’s Compensation for such Plan Year bears to the total
Compensation for such Plan Year for all such Participants.

 

IV-7



--------------------------------------------------------------------------------

Section 4.7 Matching Contributions. With respect to each Plan Year, the Employer
may make , but is not required to make, a Matching Contribution for any Plan
Year equal to 50% of the Participant’s 401(k) Contributions for such Plan Year.
For purposes of calculating Matching Contributions, a Participant’s 401(k)
Contributions in excess of six percent (6%) of the Participant’s Compensation
for such Plan Year shall be disregarded. Matching Contributions shall be made
only with respect to those Participants who are employed on the last day of the
Plan Year; provided, a Participant will not be required to satisfy such service
requirement if such Participant’s employment is terminated due to death,
disability or retirement on his Early Retirement Date or Normal Retirement Date.

Section 4.8 After Tax Contributions. This Section shall not apply to the Plan.

(a) Amount of Contributions. If applicable, each Participant may elect at the
time he qualifies as a Participant or anytime thereafter to contribute to the
Trust an amount which is at least 1%, but no more than 10%, of such
Participant’s aggregate Compensation for all Plan Years of participation;
provided, that voluntary After Tax Contributions for a particular Participant to
all plans qualified under Section 401(a) of the Code shall never exceed in the
aggregate 10% of such Participants’ aggregate compensation for all years of
participation in such qualified plans. Such election shall be effective on the
first day of the Contribution Period next following the date on which such
election shall have been delivered to the Plan Administrator. After making such
election, a Participant may further elect to reduce or increase (subject to the
foregoing 1% and 10% limitations) or entirely suspend his contributions to the
Trust. Such election of reduction, increase or suspension of contributions, as
the case may be, shall not be effective until the first day of the calendar
month next following 30 days after the date notice of such election shall have
been delivered to the Plan Administrator. In the event of a suspension of all
contributions, such Participant shall be prohibited from making further
contributions hereunder until the first day of the Contribution Period next
following the date notice of such election shall have been delivered to the Plan
Administrator. Any election hereunder shall be pursuant to form approved by the
Plan Administrator who shall promptly furnish the appropriate form on request.
(See Section 6.11 herein for the provisions pertaining to withdrawals from an
After Tax Contribution Account.)

(b) Employee Contributions Nondeductible. No contributions to an After Tax
Contribution Account made by a Participant shall be considered as “deductible
voluntary employee contributions” as provided in Section 219 of the Code as
amended by the Economic Recovery Tax Act of 1981.

Section 4.9 ACP Test on Matching Contributions and After Tax Contributions.

(a) ACP Test. The Plan will satisfy the actual contribution percentage test
(“ACP Test”) set forth in Section 401(m)(2) of the Code and Treasury Regulation
§1.401(m)-1(b), as modified by Subsection (b) below. The Average Contribution
Percentage (ACP) for Participants who are HCEs for the Plan Year shall not
exceed the greater of:

(i) The ACP for Participants who are NHCEs for the current Plan Year multiplied
by 1.25; or

 

IV-8



--------------------------------------------------------------------------------

(ii) The lesser of (i) the ACP for Participants who are NHCEs for the current
Plan Year multiplied by two, and (ii) the ACP for Participants who are NHCEs
plus two percentage points.

(b) Special Rules. In performing the ACP Test described in Subsection (a),
above, the following special rules will apply:

(i) The deferral percentages of Participants who are covered by a collective
bargaining agreement between employee representatives and an Employer will be
disaggregated from the deferral percentages of other Participants and the
provisions of this Section will be applied separately with respect to each
group.

(ii) For the first Plan Year, if this Plan permits any Participant to make After
Tax Contributions, provides for Matching Contributions or both, and this is not
a successor plan, for purposes of the ACP Test, the prior year’s NHCEs’ ACP
shall be 3% unless the current year testing method has been selected.

(iii) The Plan Administrator may permissively aggregate the Plan with other
plans to the extent permitted under Treasury Regulation §1.401(m)-1.

(iv) The Plan Administrator may permissively disaggregate the deferral
percentages of Participants under the age of 21 or with less than one Year of
Service and apply the provisions of this section separately with respect to such
Participants and the remaining Participants as permitted under
Section 401(m)(5)(C) of the Code and applicable Treasury Regulations.

(v) For purposes of this Section, the ACP for any Eligible Participant who is a
HCE for the Plan Year and who is eligible to make or receive ACP Test
Contributions (or amounts equivalent thereto under any other plan) allocated to
his account under two or more plans described in Section 401(a) of the Code or
arrangements described in Section 401(k) of the Code that are maintained by the
Employer or an Affiliated Employer shall be determined as if all such
contributions were made under each plan or arrangement. If an HCE participates
in two or more such plans or arrangements that have different Plan Years, all
ACP Test Contributions made during the Plan Year under all such Plans shall be
aggregated. For Plan Years beginning before 2006, all such plans and
arrangements ending with or within the same calendar year shall be treated as a
single plan or arrangement. Notwithstanding the foregoing, certain plans shall
be treated as separate if mandatorily disaggregated under regulations under
Section 401(m) of the Code.

(vi) In the event that this Plan satisfies the requirements of Section 401(k),
401(a)(4), or 410(b) of the Code only if aggregated with one or more other
plans, or if one or more other plans satisfy the requirements of such sections
of the Code only if aggregated with this Plan, then this Section shall be
applied by determining the ADP of employees as if all such plans were a single
plan.

 

IV-9



--------------------------------------------------------------------------------

(vii) Plans may be aggregated in order to satisfy Code Section 401(m) only if
they have the same Plan Year and use the same ACP testing method.

(viii) The Plan Administrator may take Special Section 401(k) Contributions into
account for purposes of calculating a Participant’s ADP. In determining testing
deferrals for purposes of the ADP Test, the Plan Administrator shall include the
amount of Special Section 401(k) Contributions that are necessary to meet the
ADP Test. Provided, however, any Special Section 401(k) Contribution that is
taken into account under the ACP Test is not permitted to be taken into account
for purposes of the ADP Test and any Special Section 401(k) Contribution that is
taken into account under the ADP Test is not permitted to be taken into account
under the ACP Test.

(c) Distribution of Excess Aggregate Contributions to Correct Violations of ACP
Limitation.

(i) General. Notwithstanding any other provision of the Plan, to avoid penalty,
Excess Aggregate Contributions and income allocable thereto shall be forfeited,
if forfeitable, or if not forfeitable, must be distributed no later than 12
months after the end of the Plan Year (2 1/2 months to avoid the 10% excise tax)
to Participants on whose behalf such Excess Aggregate Contributions were made
for the preceding Plan Year. After-Tax Contributions shall be distributed first,
and then, to the extent necessary, Matching Contributions shall be distributed.
Excess Aggregate Contributions are allocated to the HCEs with the largest
amounts of ACP Test Contributions taken into account in calculating the ACP test
for the year in which the excess arose, beginning with the HCE with the largest
amount of such ACP Test Contributions and continuing in descending order until
all the Excess Aggregate Contributions have been allocated.

(ii) Calculation of Income Allocable to Excess Aggregate Contributions. The Plan
Administrator may use any reasonable method for computing the income allocable
to corrective distributions, provided that the method does not violate
Section 401(a)(4) of the Code, is used consistently for all Participants, and
for all corrective distributions under the Plan for the Plan Year, and is used
by the Plan for allocating income to all Participants’ Accounts. A Plan will not
fail to use a reasonable method for computing the income allocable to Excess
Contributions merely because the income allocable to Excess Contributions is
determined on a date that is no more than seven (7) days before the
distribution. The Plan Administrator may use any of the rules for determining
income allocable to Excess Contributions contained in Regulation
§ 1.401(k)-1(f)(4). For Plan Years beginning after December 31, 2005 and before
January 1, 2007, income or loss allocable to the period between the end of the
taxable year and the date of distribution (“gap period”) must be taken into
account for corrective distributions.

(iii) Allocation of Forfeitures. Amounts forfeited by HCEs under this Subsection
and the ADP Test shall be treated as Annual Additions under this Plan and
allocated in accordance with this Article, after all other Forfeitures have been
allocated. Notwithstanding the foregoing, no Forfeitures arising under this
Subsection shall be allocated to the Account of any HCE.

 

IV-10



--------------------------------------------------------------------------------

(d) Definitions. The following definitions shall apply for purposes of this
Section:

(i) Actual Contribution Percentage (ACP). The words “Actual Contribution
Percentage” or “ACP” shall mean for a specified group of participants for a Plan
Year, the average of the ratios calculated separately for each Participant in
such group of (1) the amount of ACP Test Contributions for such Participant for
the Plan Year to (2) the Testing Compensation of such Participant for such Plan
Year.

(ii) ACP Test Contributions. The words “ACP Test Contributions” shall mean the
sum of Matching Contributions, After Tax Contributions (if applicable), and
Special Section 401(k) Contributions (to the extent not taken into account for
purposes of the ADP Test) made under the Plan on behalf of the Participant for
the Plan Year. Such ACP Test Contributions shall not include Matching
Contributions that are forfeited either to correct Excess Aggregate
Contributions or because the contributions to which they relate are Excess
Deferrals, Excess Contributions, or Excess Aggregate Contributions. The Employer
also may elect to use Elective Deferrals in the ACP Test Contributions so long
as the ADP Test is met before the Elective Deferrals are used in the ACP Test
and continues to be met following the exclusion of those Elective Deferrals that
are used to meet the ACP Test.

(iii) Excess Aggregate Contributions. The words “Excess Aggregate Contributions”
shall mean, with respect to any Plan Year, the excess of (1) the ACP Test
Contributions taken into account in computing the numerator of the ACP for HCEs
for such Plan Year, over (2) the maximum ACP Test Contributions permitted by the
ACP Test (determined by hypothetically reducing contributions make on behalf of
HCEs in order of their ACP beginning with the highest of such percentages.

(iv) Actual Contribution Percentage (ACP). The words “Actual Contribution
Percentage” or “ACP” shall mean, for a specified group of Participants for a
Plan Year, the average of the ratios calculated separately for each Participant
in such group of (1) the amount of ACP testing contributions for such
Participant for the Plan Year to (2) the Testing Compensation of such
Participant for such Plan Year.

Section 4.10 Top-Heavy Plan.

(a) Employer Minimum Contribution. Notwithstanding anything herein to the
contrary, if this Plan shall be a Top-Heavy Plan for a particular Plan Year,
then the sum of the Employer contributions and Forfeitures allocated to the
Account of any Non-Key Employee who is a Participant in the Plan must equal a
Contribution (“Employer Minimum Contribution”) equal to at least 3% of such
Participant’s Compensation. However, a lower Employer Minimum Contribution is
permissible where the largest Employer contribution made or required to be made
for Key Employees is less than 3% of Compensation and the Employer has no
defined benefit plan which designates the Plan to satisfy Section 401(a) of the
Code. The contribution made or required to be made on behalf of any Key Employee
is equal to the ratio of the sum of the contributions made or required to be
made and Forfeitures allocated for such Key Employee divided by the Compensation
for such Key Employee. In determining the amount of any contributions made for
any Key Employee, amounts treated as “deferrals of compensation”

 

IV-11



--------------------------------------------------------------------------------

pursuant to Section 401(k) of the Code will be considered as a contribution made
by the Employer. Thus, the Employer Minimum Contribution that must be provided
for any Non-Key Employee for any Plan Year in which the Plan is a Top-Heavy Plan
is the largest percentage of Compensation provided on behalf of any Key Employee
for that Plan Year (if the largest percentage of Compensation provided on behalf
of any Key Employee for that Plan Year is less than 3%). This Employer Minimum
Contribution shall be made even though, under other Plan provisions, the
Participant would have received a lesser allocation of the Plan Year because of
(i) the Participant’s failure to complete 1,000 Hours of Employment Service (or
any equivalent provided in the Plan), or (ii) the Participant’s failure to make
mandatory employee Contributions, if required, including any contributions made
as “deferrals of compensation” pursuant to Section 401(k) of the Code. Such
Employer Minimum Contribution provisions shall not apply to any Participant to
the extent the Participant is covered under any other plan or plans of the
Employer and the Employer has provided that the minimum allocation or benefit
requirement applicable to top-heavy plans will be met in the other plan or
plans, or the Participant is not employed on the Anniversary Date of the
applicable Plan Year. Any Employer Minimum Contribution on behalf of a
Participant shall not be subject to integration with Social Security Act.

(b) Application of Top-Heavy Provisions. The top-heavy provisions of this
Section shall be applied as follows:

(i) Single Plan Determination. Unless this Plan is included in an Aggregation
Group, it will be considered top-heavy and the provisions of this Section shall
be applicable, if, as of a Determination Date, the cumulative aggregation of the
accounts (within the meaning of Section 416(g) of the Code and regulations and
rulings thereunder) of Key Employees under the Plan exceeds 60% of the
cumulative accounts of all employees under the Plan as determined in accordance
with Section 416(g) of the Code and regulations and rulings thereunder.

(ii) Aggregation Group Determination. If the Plan is included in an Aggregation
Group, it will be considered top heavy and the provisions of this Section shall
be applicable, if, as of a Determination Date, the sum of accounts (within the
meaning of Section 416(g) of the Code and regulations and rulings thereunder) of
Key Employees under all defined contribution plans in the group and the
cumulative accrued benefits (within the meaning of Section 416(g) of the Code
and regulations and rulings thereunder) of Key Employees under all defined
benefit plans in such group exceed 60% of the same amounts determined for all
employees under all plans included in the Aggregation Group.

(c) Top-Heavy Test. This subsection shall apply for purposes of determining the
present values of the amounts of Account balances of Employees as of the
determination date.

(i) Distributions During Year Ending on the Determination Date. The present
values of the amounts of Account balances of an Employee as of the determination
date shall be increased by the distributions made with respect to the employee
under the Plan and any plan aggregated with the Plan under Section 416(g)(2) of
the Code during the 1-year period ending on the determination date. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan

 

IV-12



--------------------------------------------------------------------------------

under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made
for a reason other than severance from employment, death, or disability, this
provision shall be applied by substituting 5-year period for 1-year period.

(ii) Employees Not Performing Services During Year Ending on the Determination
Date. The accounts of any individual who has not performed services for the
Employer and its Affiliates during the 1-year period ending on the determination
date shall not be taken into account.

(d) Definitions. For the purposes of this Section the following definitions
shall be applicable:

(i) Aggregation Group: The words “Aggregation Group” shall mean a Permissive
Aggregation Group or a Required Aggregation Group, as applicable.

(ii) Permissive Aggregation Group: The words “Permissive Aggregation Group”
shall mean the required aggregation group of plans plus any other plan or plans
of the Employer which, when considered as a group with the Required Aggregation
Group, would continue to satisfy the requirements of Sections 401(a)(4) and 410
of the Code.

(iii) Required Aggregation Group: The words “Required Aggregation Group” shall
mean (1) each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Plan Year containing the
determination date or any of the four preceding Plan Years (regardless of
whether the Plan was terminated), and (2) any other qualified plan of the
Employer which enables a plan described in (1) to meet the requirements of
Sections 401(a)(4) or 410 of the Code.

(iv) Determination Date: The words “Determination Date” shall mean, with respect
to any Plan Year subsequent to the first Plan Year, the last day of the
preceding Plan Year, and for the first Plan Year of the Plan, the last day of
that Plan Year.

(v) Key Employee: The words “Key Employee” shall mean any Employee described in
Section 416(i) of the Code and the Treasury Regulations thereunder.

(vi) Non Key Employee: The words “Non Key Employee” shall mean any Employee who
is not a Key Employee.

(vii) Top-Heavy Compensation: The words “Top-Heavy Compensation” shall mean for
all purposes under this Section, annual compensation within the meaning of Code
Section 415(c)(3) for the Plan Year containing the Determination Date.

(e) Top-Heavy Determination. The Plan Administrator shall determine whether the
Plan is a Top-Heavy Plan with respect to each Plan Year and such determination
shall be final and binding on all Participants.

Section 4.11 Allocation of Forfeitures. Subject to the provisions related to the
reinstatement of Forfeitures in Article VI, the sum of all forfeited amounts by
Participants becoming allocable during a Plan Year which are attributable to
Employer Contributions shall be applied first to pay

 

IV-13



--------------------------------------------------------------------------------

or offset administrative expenses of the Plan for the year and next to reduce
the Matching Contributions or Profit Sharing Contributions. Forfeitures arising
under Subsection 6.2(b) herein shall be allocated on the Anniversary Date within
the Plan Year in which occurs the earlier of (i) the Participant’s receipt of a
cash out of his entire vested Benefit, (ii) the Participant’s termination of his
employment with the Employer, and he has no vested rights in a Benefit which
event shall be deemed to be a payment to the Participant and a cash out of his
Benefit for all purposes, or (iii) the Participant’s incurrence of five
consecutive one-year Breaks-in-Service; provided, Forfeitures shall not be
allocated on the Anniversary Date within the Plan Year in which (i) above
applies if the Participant is reemployed with the Employer and repays all of
such cash out within the same said Plan Year; provided further, Forfeitures
shall not be allocated on the Anniversary Date within the Plan Year in which
(ii) above applies if the Participant is reemployed by the Employer within the
same said Plan Year. Forfeitures arising hereunder will be allocated only for
the benefit of Participants of the Employer which adopted this Plan; provided
further, effective for Plan Years commencing after 1989, all Affiliated
Employers shall be aggregated and hypothetically treated as if they were one
single Employer and as if all Participants were employed by such hypothetical
single Employer, and Forfeitures shall be uniformly allocated in accordance with
the foregoing formula as if there were one Employer.

Section 4.12 Limitation on Allocation of Employer Contributions. The provisions
of this Section shall be effective for Plan Years beginning after December 31,
2001. The following provisions will be applicable in determining if the Plan and
the Employer Contributions thereto satisfy the requirements of Section 415 of
the Code and the regulations thereunder.

(a) Definitions. For the purposes of this Section the following definitions
shall be applicable:

(i) Annual Additions: For purposes of the Plan, “Annual Additions” shall mean
the amount allocated to a Participant’s Account during the Limitation Year that
constitutes:

(1) Contributions by the Employer,

(2) Elective Deferrals (including any Excess Contributions which have been
refunded as provided in Section 4.2 herein but excluding excess deferrals that
are distributed in accordance with Treas. Reg. § 1.402(g)-1(e)(2) or (3) but
excluding any Employee Contributions described in Section 414(v) of the Code),

(3) After Tax Contributions (including any Excess Aggregate Contributions which
have been refunded as provided in Section 4.8 herein),

(4) Forfeitures,

(5) Amounts allocated to an individual medical account, as defined in
Section 415(1)(2) of the Code, which is part of a pension or annuity plan
maintained by the Employer are treated as annual additions to a defined
contribution plan; and amounts derived from contribution plans or accrued after
December 31, 1985, and taxable years ending after such date, which are
attributable to post-retirement medical benefits, allocated to the separate
account of a key employee, as defined in Section 419(A)(d)(3) of the Code, under
a welfare benefit fund, as defined in Section 419(e) of the Code, maintained by
the Employer are treated as annual addition to a defined contribution plan, and

 

IV-14



--------------------------------------------------------------------------------

(6) Any excess amount applied under Section 4.12(c), Third, in the Limitation
Year to reduce Employer Contributions will be considered Annual Additions for
such Limitation Year.

If a Participant is covered under another qualified defined contribution plan
maintained by the Employer, Annual Additions which may be credited to the
Participant’s Account under this Plan for a Limitation Year will be limited in
accordance with the provisions of this Section 4.12 as though the other plan
were a part of this Plan.

If, in addition to this Plan, the Participant is covered under another qualified
plan which is a defined contribution plan maintained by the Employer, a welfare
benefit fund, as defined in Section 419(e) of the Code maintained by the
Employer, or an individual medical benefit account, as defined in
Section 415(1)(2) of the Code maintained by the Employer, which provides for
Annual Additions during any Limitation Year, then the Annual Additions which may
be credited to a Participant’s Account under this Plan for any such Limitation
Year will not exceed the Maximum Permissible Amount reduced by the Annual
Additions credited to a Participant’s Account under the other plans and welfare
benefit funds for the same Limitation Year. If the Annual Additions with respect
to the Participant under other defined contribution plans and welfare benefit
plans maintained by the Employer are less than the Maximum Permissible Amount
and the Employer contribution that would otherwise be contributed or allocated
to the Participant’s Account under this Plan would cause the Annual Additions
for the Limitation Year to exceed this limitation, the amount contributed or
allocated will be reduced so that the Annual Additions under all such plans and
funds for the Limitation Year will equal the Maximum Permissible Amount. If the
Annual Additions with respect to the Participant under such other defined
contribution plans and welfare benefit funds in the aggregate are equal to or
greater than the Maximum Permissible amount, no amount will be contributed or
allocated to a Participant’s Account under this Plan for the Limitation Year.

(ii) Actual Compensation. The words Actual Compensation shall mean a
Participant’s wages, salaries, and fees for professional services and other
amounts received without regard to whether or not an amount is paid in cash for
personal services actually rendered in the course of employment with the
Employer, to the extent that the amounts are includible in gross income (or to
the extent amounts deferred at the election of the Employee would be includible
in gross income but for the rules of Sections 125, 132 (for limitation years
beginning after December 31, 2001), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)
of the Code). These amounts include, but are not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips and bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan as
described in Treas. Reg. §1.62-2(c)). Actual Compensation shall be modified as
provided below:

(1) For purposes of applying the limitations of this Section, Actual
Compensation for a Limitation Year is the compensation actually paid or made
available during such Limitation Year. Notwithstanding the preceding sentence to
the contrary, Actual

 

IV-15



--------------------------------------------------------------------------------

Compensation for a Participant who is permanently and totally disabled (as
defined in Section 22(e)(3) of the Code) is the compensation such Participant
would have received for the Limitation Year if the Participant had been paid at
the rate of compensation paid immediately before becoming permanently and
totally disabled; and, such imputed compensation for the disabled Participant
may be taken into account only if the Participant is not an officer, a director,
or highly compensated, and contributions made on behalf of such Participant are
nonforfeitable when made.

(2) Amounts under Section 125 of the Code include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he or she has other health coverage (deemed Section 125
of the Code compensation). An amount will be treated as an amount under
Section 125 of the Code only if the Employer does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan.

(iii) Excess Amount: The words “Excess Amount” shall mean the excess of the
Participant’s Annual Additions for the applicable Limitation Year over the
Maximum Permissible Amount.

(iv) Limitation Year: The words “Limitation Year” shall mean the calendar year.
All qualified plans maintained by the Employer must use the same limitation
year. If the limitation year is amended to a different 12 consecutive month
period, the new limitation year must begin on a date within the limitation year
in which the amendment is made. If a short Limitation Year is created because of
an amendment changing the Limitation Year to a different 12 consecutive month
period, the Maximum Permissible Amount will not exceed the Defined Contribution
Dollar Limitations multiplied by the following fraction (number of months in the
short Limitation Year/12).

(v) Maximum Permissible Amount: Except for Pre-tax Catch-Up Contributions under
Section 414(v) of the Code, the words “Maximum Permissible Amount” shall mean
for the applicable Limitation Year, the “maximum permissible amount” which may
be contributed or allocated to or made with respect to any Participant which
amount shall be the lesser of:

(1) $40,000, as adjusted for cost-of-living under Code Section 415(d) (the
“Defined Contribution Dollar Limitation”), or

(2) 100% of the Participant’s Actual Compensation for the Limitation Year.

The compensation limitation referred to above shall not apply to: (1) any
contribution for medical benefits (within the meaning of Section 419A(f)(2) of
the Code) after separation from service which is otherwise treated as an Annual
Addition, or (2) any amount otherwise treated as an Annual Addition under
Section 415(1)(1) of the Code.

(b) Determination of Excess. If an excess amount was allocated to a Participant
on an Allocation Date of this Plan which coincides with an allocation date of
another plan, the excess amount attributed to this Plan will be the product of
(1) the total excess amount

 

IV-16



--------------------------------------------------------------------------------

allocated as of such date times (2) the ratio of (i) the Annual Additions
allocated to the Participant for the Limitation Year as of such date under this
Plan to (ii) the total Annual Additions allocated to the Participant for the
Limitation Year as of such date under this and all other qualified plans which
are defined contribution plans.

(c) Treatment of Excess. In the event that the Employer determines that there
has in fact been an over contribution of an amount (whether or not previously
allocated to a particular Participant’s Account) to which the foregoing
Subsections apply as a result of the allocation of Forfeitures, a reasonable
error in estimating a Participant’s annual Compensation, or a reasonable error
in determining Excess Elective Deferrals (as defined in Section 4.2(a)), then,
in the Limitation Year in which such Excess Amount is discovered, the Excess
Amount will be disposed of as follows:

 

First:    Any Excess Amount attributable to 401(k) Contributions and Catch-Up
Contributions (and any earnings thereon) to the extent they would reduce the
Excess Amount shall be returned to the Participant. Second:    Any nondeductible
voluntary After Tax Contributions (plus attributable earnings), to the extent
they would reduce the Excess Amount, will be returned to the Participant; Third:
   If the Participant is covered by the Plan at the end of the applicable
Limitation Year, the Excess Amount (and earnings thereon) shall be used to
reduce Employer Contributions attributable to such Account for such Participant
in the immediately next following Limitation Year, and each succeeding
Limitation Year, if necessary, until such Excess Amount (and earnings thereon)
have been applied as provided herein. If any Participant is not covered by the
Plan at the end of the applicable Limitation Year, the Excess Amount will be
held unallocated in an “Excess Amount Suspense Account” (“Suspense Account”).
The Suspense Account will be applied to reduce future Employer Contributions in
the next applicable Limitation Year, and each succeeding Limitation Year
thereafter, if necessary. No Excess Amount may be distributed to Participants or
former Participants nor shall any amounts held in a Suspense Account share in
any increases or decreases to the Trust Fund as provided under Section 5.2
hereof.

Section 4.13 Latest Time Contributions Can Be Made. Unless payment to the Plan
is specifically required by applicable law to be made earlier, actual payment of
Employer Contributions, 401(k) Contributions, and Special Section 401(k)
Contributions may be made following the close of the Employer’s taxable year at
any time prior to the date on which the federal income tax return of the
Employer is filed for such taxable year including extensions of time granted for
filing such return.

Section 4.14 Suspension of Contributions. Nothing in this Plan shall be
construed to prevent the Employer from suspending Employer contributions for any
period, but such a suspension, whether temporary or permanent, shall not of
itself terminate the Trust. When contributions are completely discontinued, the
Benefits of the Participants shall immediately be 100% vested and
nonforfeitable, but there shall not be any immediate vesting of Benefits when
contributions are temporarily suspended.

 

IV-17



--------------------------------------------------------------------------------

Section 4.15 Contributions for Members of an Affiliated Group. Any of the
Company or participating affiliates or subsidiaries who are members of an
affiliated group of corporations, as defined in Section 1504 of the Code, may
make contributions to the Trust in the manner prescribed by Section 404(a)(3)(B)
of the Code; provided the Profit Sharing Contributions and all Forfeitures of
Profit Sharing Contributions shall be allocated among all Participants in the
Plan in the manner provided in Article IV hereof on the basis that all such
Participants were employed by the Company.

Section 4.16 Contributions Under Mistake of Fact. In the case of a contribution
which is made by the Employer under a bona fide mistake of fact or a
contribution which is disallowed for deduction under Section 404 of the Code,
the Employer shall withdraw the portion of such contribution, attributable to
such mistake of fact or denial of deduction, within one year of the mistaken
payment or the date of disallowance of the deduction, whichever applies. Upon
such withdrawal of such portion of the contribution by the Employer, the rights
of the Participants therein shall cease and come to an end with the same effect
as if such portion of the contribution had never been made. Earnings
attributable to such portion of the contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. In no event shall the withdrawal of the amount attributable to any
mistaken contribution cause the balance of any Participant’s Account to be
reduced to less than the balance which would have been in such Account had such
mistaken amount not been contributed.

 

IV-18



--------------------------------------------------------------------------------

ARTICLE V.

ACCOUNTING

Section 5.1 Accounts. The Plan Administrator shall establish and maintain
Accounts for each of the Participants. Such Accounts shall be primarily for
accounting purposes. The Plan Administrator may delegate the responsibility for
the maintenance of such Accounts to the Trustees or others. The Accounts of the
Participants shall be adjusted in accordance with the following Sections of this
Article V.

Section 5.2 Valuation of Account Balances. The assets in a Participant’s Account
will be valued on a daily basis in accordance with the normal valuation
procedures of the Trustee.

(a) Valuation of the Trust Fund. The Plan Administrator shall direct the
Trustee, as of each Valuation Date, to determine the net worth of the assets
comprising the Trust Fund as it exists on the Valuation Date. In determining
such net worth, the Trustee shall value the assets comprising the Trust Fund at
their fair market value (or their contractual value in the case of a Contract or
Policy) as of the Valuation Date and shall deduct all expenses for which the
Trustee has not yet obtained reimbursement from the Employer or the Trust Fund.
The Trustee may update the value of any shares held in the Participant Directed
Account by reference to the number of shares held by that Participant, priced at
the market value as of the Valuation Date.

(b) Method of Valuation. In determining the fair market value of securities held
in the Trust Fund which are listed on a registered stock exchange, the
Administrator shall direct the Trustee to value the same at the prices they were
last traded on such exchange preceding the close of business on the Valuation
Date. If such securities were not traded on the Valuation Date, or if the
exchange on which they are traded was not open for business on the Valuation
Date, then the securities shall be valued at the prices at which they were last
traded prior to the Valuation Date. Any unlisted security held in the Trust Fund
shall be valued at its bid price next preceding the close of business on the
Valuation Date, which bid price shall be obtained from a registered broker or an
investment banker. In determining the fair market value of assets other than
securities for which trading or bid prices can be obtained, the Trustee may
appraise such assets itself, or in its discretion, employ one or more appraisers
for that purpose and rely on the values established by such appraiser or
appraisers.

Section 5.3 Separate Accounting Rule for Participant Returning After
Break-in-Service. With respect to a Participant who has previously terminated
his employment with the Employer and subsequently again becomes an active
Participant after incurring five consecutive one-year Breaks-in-Service, if
there remains any unpaid vested Benefit in his Accounts which is attributable to
such Participant’s Plan participation prior to such Breaks-in-Service
(“Pre-Break Benefit”), such Pre-Break Benefit shall be held in a separate
sub-account within the corresponding Account so that his Pre-Break Benefit and
Benefits attributable to his Plan participation after such Breaks-in-Service are
separately accounted for.

Section 5.4 Life Insurance Policies. Life insurance may not be purchased in the
Plan. A Participant’s Account holding insurance policies shall be credited as of
the Anniversary Date of each Plan Year with the cash value increases in such
insurance policies on his life held in the Trust. Life insurance policies will
be purchased on a uniform nondiscriminatory manner and

 

V-1



--------------------------------------------------------------------------------

only upon a Participant requesting that such policy be purchased. Once a
Participant has been notified of his right to have insurance purchased subject
to limitations contained in this Plan and Trust, the Employer shall have no
further obligation to notify such Participant of any subsequent right to
purchase such insurance.

Section 5.5 Investment Options. The following provisions of this Section shall
be applicable to all Accounts:

(a) General. Pursuant to Section 404(c) of the Act, with respect to directed
investments by the Participants, each Participant in the Plan is hereby given
the specific authority to direct the investment of all or any portion of his
Accounts in one or more of the Investment Options (as defined in Subsection
(c) below) in accordance with the procedures as described below. For purposes of
this Section, the Participants shall be exercising full investment control,
discretion, authority and fiduciary responsibility as provided in this Plan and
the related Trust of the investments in such Participants’ applicable Accounts.

(b) Election of Investment Options.

(i) Elections of Investment Options may be made by each Participant during the
Plan Year and shall be effective for periods after the date of such election. An
election shall be made in accordance with rules established by the Plan
Administrator. This election shall continue until a subsequent election is made
by such Participant or until such Participant’s Benefit represented by all of
his Accounts is distributed to him or his Beneficiary, as applicable. A
Participant may change his Investment Options on any day of the Plan Year.

(ii) A Participant must make his election of Investment Options by any means
authorized by the Plan Administrator, including telephone or internet (if
internet access is approved by the Plan Administrator) instructions. Such
election of Investment Options shall become effective as soon as reasonably
practicable after receipt of such election. With respect to this Section, the
authority of the Plan Administrator shall be limited to prescribing the form of
the Election Notice, informing the Trustee of elections of Investment Options
and the types of Investment Options to be made available to the Participants.

(iii) To the extent a Participant has elected to invest his Accounts in an
Investment Option, the Trustee will establish a separate sub-account under the
appropriate Account reflecting the selected Investment Option. See Section 5.2
hereof with regard to the valuation of the Accounts in the Investment Option.

(iv) In the event the Trustee does not receive a proper direction for the
election of an Investment Option, the Accounts of such Participant shall be
invested in the Investment Option designated by the Plan Administrator until the
Trustee receives proper direction.

(c) Description of Investment Options. The Investment Options which are offered
to the Participants in the Plan shall be the Investment Options designated by
the Plan Administrator prior to a Participant’s election and may be modified by
the Plan Administrator; provided, prior to the Plan Administrator’s modification
of the Investment Options, the Employer shall notify Participants of such change
and provide Participants with such information as is prudent and necessary for
Participants to make informed investment decisions.

 

V-2



--------------------------------------------------------------------------------

ARTICLE VI.

WITHDRAWAL AND DISTRIBUTION OF BENEFITS

Section 6.1 Retirement Benefits.

(a) Normal or Disability Retirement. Unless sooner vested, a Participant’s
Benefit represented by Employer Contributions shall be 100% vested and
nonforfeitable on his Normal Retirement Date or Disability Retirement Date, as
the case may be. A Participant shall be entitled to his Benefit in accordance
with Section 6.6 herein.

(b) Postponed Retirement. Subject to the requirements of Section 401(a)(9) of
the Code, if a Participant continues to work beyond his Normal Retirement Date,
the Committee shall postpone payment of his Benefit until the date such
Participant actually retires (herein called “Postponed Retirement Date”). Such
Participant shall be entitled to his Benefit in accordance with Section 6.6
herein. The Participant shall continue to share in Employer Contributions,
Forfeitures, if any, and increases and decreases to his Accounts determined
pursuant to Article V herein like any other Participant until his Postponed
Retirement Date.

(c) Participant’s Consent Required for Certain Distributions in Excess of
$5,000. Except as otherwise provided herein, if a Participant’s vested and
nonforfeitable Benefit is in excess of $5,000, the Participant must consent to
any distribution of his Benefit prior to his Normal Retirement Date (except in
case of the Participant’s death), and, if Qualified Joint and Survivor Annuity
provisions apply, the Participant’s spouse must also consent.

Section 6.2 Termination of Employment-Vesting of Accounts.

(a) Vesting.

(i) Regular Vesting Schedule. Unless sooner vested, a Participant shall have
vested and nonforfeitable rights in all or part of his Benefit represented by
Employer Contributions, other than Matching Contributions, as set forth by the
percentages in the applicable table hereafter set forth:

 

YEARS OF CREDITED

SERVICE

 

PERCENTAGE OF EMPLOYER

CONTRIBUTIONS VESTED

Less than:   2     0% At least:   2     20%   3     40%   4     60%   5     80%
  6     100%

 

VI-1



--------------------------------------------------------------------------------

(ii) Minimum Vesting on Matching Contributions. This Section shall apply to
Participants with accrued benefits derived from Matching Contributions who
complete an Hour of Service under the Plan in a Plan Year beginning after
December 31, 2001. A Participant’s accrued benefit derived from Matching
Contributions shall vest according to the following schedule and the election in
Section 6.2(h) shall apply:

 

YEARS OF CREDITED

SERVICE

 

PERCENTAGE OF EMPLOYER

CONTRIBUTIONS VESTED

Less than:   2     0% At least:   2     20%   3     40%   4     60%   5     80%
  6     100%

(iii) Vesting Schedule for Employer Contributions Transferred from the Lincoln
National Bank 401(k) Plan. This Section shall apply to Participants with accrued
benefits derived from employer contributions transferred from the Lincoln
National Bank 401(k) Plan. A Participant’s accrued benefit derived from Matching
Contributions shall vest according to the following schedule and the election in
Section 6.2(h) shall apply:

 

YEARS OF CREDITED

SERVICE

 

PERCENTAGE OF EMPLOYER

CONTRIBUTIONS VESTED

Less than:   1     0% At least:   1     20%   2     40%   3     60%   4     80%
  5     100%

(iv) Top-Heavy Plan Vesting Schedule. If this Plan shall be a Top-Heavy Plan for
a particular Plan Year then, notwithstanding Subsection 6.2(b) to the contrary,
unless sooner vested, a Participant shall have vested and nonforfeitable rights
in all or part of his Benefit represented by Employer Contributions, as set
forth by the percentages in the table hereafter:

 

VI-2



--------------------------------------------------------------------------------

YEARS OF CREDITED

SERVICE

 

PERCENTAGE OF EMPLOYER

CONTRIBUTIONS VESTED

Less than:   2     0% At least:   2     20%   3     40%   4     60%   5     80%
  6     100%

Once the Plan becomes a Top-Heavy Plan, the Top-Heavy Plan vesting schedule
shall continue to be applicable, notwithstanding the fact that the Plan shall
later not be a Top-Heavy Plan. In a subsequent Plan Year, should the Plan cease
to be a Top-Heavy Plan, then, any Benefits earned attributable to any
Participants in the Plan during such period shall never be reduced for any
reason whatsoever.

(b) Payment of Benefit.

(i) Cash Out of Small Amounts. If any Participant has $5,000 or less of vested
and nonforfeitable Benefit in his Accounts (including rollover amounts) at the
time he terminates his employment, the Plan Administrator may direct the
Trustees to pay the entire Benefit in a lump sum and the non-vested portion will
be treated as a Forfeiture. If a Participant would have received a distribution
under the preceding sentence but for the fact that the Participant’s vested
Account balance (including rollover amounts) exceeded $5,000 when the
Participant terminated service with the Employer and if at a later time such
Account balance (including rollover amounts) is reduced such that it is not
greater than $5,000, the Plan Administrator may direct the Trustees to pay the
entire Benefit in a lump sum and the non-vested portion shall be treated as a
Forfeiture. Payment shall be made within an administratively feasible time after
the Participant’s termination of employment which in the normal case will be
within six months following the close of the Plan Year in which the Participant
terminates his employment or six months following the close of the Plan Year in
which the Participant’s vested and nonforfeitable Benefit in his Account
(including rollover amounts) falls below $5,000.

(ii) Automatic Rollovers. In the event of a mandatory distribution on and after
March 28, 2005 greater than $1,000 in accordance with the provisions of
Subsection 6.2(b), if the Participant does not elect to have such distribution
paid directly to an Eligible Retirement Plan specified by the Participant in a
direct rollover or to receive the distribution directly in accordance with
Section 6.6, then the Plan Administrator will pay the distribution in a direct
rollover to an individual retirement plan designated by the Plan Administrator.
For purposes of determining whether a mandatory distribution is greater than
$1,000, the portion of the Participant’s distribution attributable to any
rollover contribution is included.

 

VI-3



--------------------------------------------------------------------------------

(c) Reinstatement of Forfeitures.

(i) If a Participant receives a distribution of his vested and nonforfeitable
Benefit, and thereafter resumes employment before incurring five consecutive
one-year Breaks-in-Service, his Forfeitures, if previously allocated, shall be
restored to the corresponding Account as of the date of distribution if he
repays to the Trustees the full amount of any distribution made pursuant to
Subsection 6.2(b) herein any time prior to the date on which the Participant
actually incurs five consecutive one-year Breaks-in-Service following the date
of distribution.

(ii) Subject to Subsection (iii) below, if a Participant has not received a cash
out of his vested and nonforfeitable Benefit as provided in Subsection 6.2(b)
herein, no part of his Account shall be considered forfeited under Subsection
6.2(d) herein unless and until the Participant incurs five consecutive one-year
Breaks-in-Service.

(iii) If a Participant has no vested and nonforfeitable Benefit upon termination
of employment with the Employer, the Participant’s entire Benefit will be
forfeited. Provided, however, if a Participant has no vested and nonforfeitable
Benefit and he thereafter resumes employment with the Employer before incurring
five consecutive one-year Breaks-in-Service, his Forfeitures, if previously
allocated, shall be restored to the corresponding Account.

(iv) The foregoing reinstatement provision shall be applicable only if the
Participant has a balance in an Account which is subject to forfeiture herein.
The amount restored in any event shall be equal to the forfeitable portion of
such Benefit, unadjusted by any subsequent increases and decreases otherwise
allocable in accordance with Section 5.2 herein.

(d) When Forfeitures are Final. Forfeitures shall become absolutely forfeited
and not subject to reinstatement for any reason on the first to occur of the
following of Subsections (i) and (ii), whichever applies:

(i) On the date the period for repayment as provided in Subsection 6.2(c) herein
has expired, or

(ii) On the Anniversary Date of the last Plan Year in which the Participant
incurs five consecutive one-year Breaks-in-Service.

(e) Sources for Reinstated Forfeitures. If Forfeitures are to be reinstated for
a Participant in accordance with this Section, then such reinstatement shall be
made as of the Anniversary Date coinciding with or next following the date upon
which the requirements for reinstatement of forfeitures are met. Reinstated
Forfeitures shall be satisfied from the following sources in the priority
indicated: (i) unallocated Forfeitures, (ii) unallocated Trust Fund increases,
or (iii) Employer Contributions which the Employer shall make if necessary to
satisfy such reinstatement. For purposes of this Subsection (f), the limitations
under Section 415 of the Code as set forth under Section 4.12 herein shall not
apply.

(f) No Forfeitures for Cause. The vested and nonforfeitable Benefit represented
by a Participant’s Accounts shall not be forfeited for any cause whatsoever.

 

VI-4



--------------------------------------------------------------------------------

(g) Minimum Vested Rights of Previous Participants. The vesting schedule under
Subsection 6.2(b) herein shall apply to all Participants after the Effective
Date hereof, but such schedule shall not be construed to divest a Participant of
his vested percentage earned up through the Anniversary Date preceding the
Effective Date hereof.

(h) Amendment to Vesting Schedule. If the Plan’s vesting schedule is amended, or
the Plan is amended in any way that directly or indirectly affects the
computation of the Participant’s nonforfeitable percentage in his Benefit or if
the Plan is deemed amended by an automatic change to or from a Top-Heavy Plan
vesting schedule, each Participant with at least three years of Credited Service
with the Employer may elect, within a reasonable period after the adoption of
the amendment or change, to have the nonforfeitable percentage computed under
the Plan without regard to such amendment or change. The period during which
election may be made shall commence with the date the amendment is adopted or
deemed to be made and shall end on the latest of:

(i) 60 days after the amendment to the Plan is adopted;

(ii) 60 days after the amendment becomes effective; or

(iii) 60 days after the Participant is issued written notice of the amendment by
the Employer or the Plan Administrator.

Section 6.3 Death Benefits.

(a) Death of Participant. Unless sooner vested, an active Participant’s Benefit
represented by his Accounts shall be 100% vested and nonforfeitable upon his
death. Upon the death of a Participant, the Plan Administrator shall cause
distribution of his Benefit under Section 6.5 herein to the Beneficiary.

(b) Designation of Beneficiary Other Than Spouse. Each Participant may complete
a form provided by the Plan Administrator to name a Beneficiary under the Plan.
If the Participant is married at the time of his or her death, the Beneficiary
shall be the Participant’s surviving spouse unless the Participant has named a
non-spouse beneficiary and has complied with the following Section 6.3(d). If
the Participant is not married at his or her death, the Benefit shall be paid to
the Participant’s estate if no Beneficiary has been named. The provisions of
this Section shall apply to Participants dying on or after the Effective Date.

(c) Payment of Benefit. Unless an alternate method of payment is selected by the
surviving spouse or other Beneficiary as provided herein, another form of
benefit is required by law or the spouse of the Participant otherwise consents,
then, upon the death of a Participant, the Participant’s Benefit shall be
automatically paid to the Participant’s surviving spouse or other Beneficiary
named by the Participant in the form of a lump sum.

(d) Other Conditions. Payments to a surviving spouse or other Beneficiary named
by the Participant made pursuant to Subsection (b) above shall be made within a
reasonable time following the death of the Participant. If the form of payment
of Benefits under Subsection (b) above shall be in a form other than a Qualified
Spouse’s Survivor Annuity or if payment of Benefits is to a designated
Beneficiary under Subsection (b) above other than such

 

VI-5



--------------------------------------------------------------------------------

Participant’s surviving spouse, then, the written consent of such spouse, or a
qualified waiver of consent, must be obtained. If there is no surviving spouse
or other Beneficiary, the Benefit shall be paid to the deceased Participant’s
estate. Upon the death of a Participant prior to the date payment of his
Benefits would otherwise commence pursuant to the terms of the Plan, Benefits
will commence as soon as practicable thereafter as provided in Subsection 6.1(a)
hereof as though the Participant had retired on the day he died and such
Benefits shall be paid to the surviving spouse or designated Beneficiary, as the
case may be, all as determined within this Section.

(i) Upon the death of the Participant, the surviving spouse or other
Beneficiary, as the case may be, shall have the option to select any method of
payment under Section 6.6 herein.

(ii) With respect to any required consent of a spouse under this Section, the
spouse’s consent must be in writing and witnessed by a Plan Administrator member
or notary public. Notwithstanding this consent requirement, if the Participant
establishes to the satisfaction of the Plan Administrator that such written
consent cannot be obtained because there is no spouse or the spouse cannot be
located, such consent requirement shall be deemed waived (“qualified waiver of
consent”). Any consent necessary under this Section shall be valid only with
respect to the spouse who signs the consent, or in the event of a qualified
waiver of consent, the designated spouse who cannot be located. Additionally, a
revocation of a prior waiver under this Subsection may be made in writing to the
Plan Administrator by a Participant without the consent of the spouse at any
time before the commencement of benefits. The number of revocations shall not be
limited. The word “spouse” shall include a former spouse but only to the extent
provided under a “qualified domestic relations order” as described in
Section 414(p) of the Code.

(e) Form of Benefit for Unmarried Participant. In the event a Benefit is to be
paid to a Participant who is not married on the date his Benefit would otherwise
commence, then, subject to a contrary election by the Participant or designated
Beneficiary (in the case of death), such Participant or Beneficiary will be
automatically paid his Benefits in the form of a lump sum.

(f) Life Insurance Policies. With respect to death benefits payable under
insurance policies held in a Participant’s Account, upon the death of a
Participant who has an insurance policy issued on his life, the Trustees shall
be the owners of and designated beneficiaries under any such insurance policy
and shall be entitled to receive death benefits. There shall be appropriate
adjustment under Subsection 6.4(b) herein in determining a deceased
Participant’s final Benefit, which along with other amounts constituting such
final Benefit shall be distributable to the Participant’s Beneficiary under
Section 6.6 herein. Further, all of such death Benefits shall be segregated and
shall be payable to the Beneficiary.

Section 6.4 Determining Final Benefit.

(a) All Accounts. With respect to Benefits payable under either of Sections 6.1,
6.2, or 6.3 herein, a Participant’s Accounts shall be determined as of the
Valuation Date, coinciding with or immediately preceding the date that payment
of Benefits commence. Any undistributed balance on a Valuation Date shall
continue to be credited with its allocable share of increases or decreases
thereon determined pursuant to Section 5.2 herein.

 

VI-6



--------------------------------------------------------------------------------

(b) Insurance Policies. In the event that a Participant who is insured under any
insurance policy on his life, held in the Trust, dies prior to his Normal
Retirement Date, then his Account holding insurance policies shall be adjusted
upwards by any excess by which the face value of the insurance policy payable at
his death to the Trustees, as beneficiary, exceeds the cash value of such
policy. The Participant, at the time of his termination of employment, may make
a request to the Plan Administrator that any insurance policy issued on his life
shall be distributed to him as part of his Benefit, or such Participant may
request the Plan Administrator to withdraw the cash value, if any, attributable
to such policy and add such cash value to his Benefit and then have transferred
to him such policy without the cash value.

Section 6.5 Latest Time When Payment of Benefits Must Commence.

(a) Time for Payment. With respect to Benefits becoming payable on account of a
retirement, death or other termination of employment, as the case may be, and
subject to an election in Section 6.5(b), distribution in any event shall
commence not later than the 60th day following the close of the Plan Year in
which the last of the following events occur: a Participant attains his Normal
Retirement Date or the age of at least 65 years; the Participant terminates his
employment service with the Employer; or, the 10th anniversary of the Plan Year
in which the Participant commenced participation in the Plan.

(b) Deferral of Benefits. Subject to Section 401(a)(9) of the Code and the
related provisions herein, prior to the time the right to receive a Benefit
under this Section becomes absolutely payable, a Participant may file a written
election with the Plan Administrator to defer his Benefit. Such election shall
be irrevocable by the Participant and shall describe his Benefit and the date on
which payment of such Benefit shall commence. Notwithstanding the foregoing, the
failure of a Participant to consent to a distribution within the time periods
set forth above shall be deemed to be an election to defer the commencement of
payment of any benefit sufficient to satisfy this Section.

Section 6.6 Methods of Distribution.

(a) General. Subject to the requirements of Section 401(a)(9) of the Code,
Benefits shall be distributed in accordance with the following Subsections.
Participant may elect to receive their Benefits invested in Employer common
stock in kind. Payment for fractional shares shall be made in cash. Any other
distribution may be made in kind or in cash or partly in kind or in cash as
determined by the Participant or Beneficiary. The Participant solely shall have
the power to determine the manner in which Benefits are to be distributed
hereunder in the best interests of such Participant or his Beneficiary and may,
in his sole discretion, upon the written application of the Participant or a
Beneficiary, direct the Trustees to distribute Benefits pursuant to any one of
the manner of payments provided in Subsection 6.6(b) hereafter.

 

VI-7



--------------------------------------------------------------------------------

(b) Methods. All distributions hereunder may be made in one or more of the
following manners:

(i) In one or more lump sum payments which may be part or all of a Participant’s
Account; or

(ii) In substantially equal payments in monthly, quarterly, semi-annual or
annual installments; provided, an installment election must be for a period less
than the life expectancy of the Participant or his Beneficiaries. The
Participant or Beneficiary may accelerate the payment of any unpaid
installments; provided, such payments shall not exceed the Participant’s or
Beneficiary’s remaining account balance.

(c) Special Rules for Distributions. In accordance with Section 1.411(a)-11(c)
of the Income Tax Regulations, the Plan Administrator shall provide to the
Participant a notice setting forth the following: (i) a general description of
the material features and an explanation of the relative values of the optional
forms of benefit available under the Plan in a manner that would satisfy the
notice requirements of Section 417(a)(3) of the Code and (ii) the Participant’s
right, if any, to defer receipt of the distribution. Such notice must be
provided to a Participant no less than 30 days and no more than 90 days before
the distribution starting date or annuity starting date, as applicable. Written
consent of the Participant to the distribution must not be made before the
Participant receives such notice and must not be made more than 90 days before
the distribution starting date or annuity starting date, as applicable. If a
distribution is one to which Sections 401(a)(11) and 417 of the Code do not
apply, such distribution may commence less than 30 days after the notice
required under Section 1.411(a)-11(c) of the Income Tax Regulations is given,
provided that: (i) the Plan Administrator clearly informs the Participant that
the Participant has a right to a period of at least 30 days after receiving the
notice to consider the decision of whether or not to elect a distribution (and,
if applicable, a particular distribution option), and (ii) the Participant,
after receiving the notice, affirmatively elects a distribution.

(d) Distribution Prior to Age 59 1/2. In the event of a premature distribution
to a Participant prior to his attaining age 59 1 /2, part or all of such
distribution may be subject to a 10% excise tax.

(e) No Reduction of Benefits. In the event that the Plan has been classified as
a Top-Heavy Plan, then, in a subsequent Plan Year, should the Plan cease to be a
Top-Heavy Plan, then, any Benefits earned attributable to any Participants in
the Plan during such period shall never be reduced for any reason whatsoever.

(f) Limitation on Time of Distributions. Unless otherwise permitted under
Section 401(k) of the Code or other provisions of the Plan, no Benefit which is
attributable to any of a Participant’s Accounts shall be distributed to such
Participant or his Beneficiary earlier than the first to occur of the attainment
of his Normal Retirement Date, Disability Retirement Date, death, severance from
employment with the Employer, or hardship; and, no such distribution will be
made solely by reason of the completion of a stated period of participation or
the lapse of a fixed number of years of participation in the Plan.

 

VI-8



--------------------------------------------------------------------------------

Section 6.7 Required Minimum Distributions. The provisions of this Section 6.7
will apply for purposes of determining Required Minimum Distributions for
distribution calendar years beginning with the 2003 calendar year, as well as
Required Minimum Distributions for the 2002 Distribution Calendar Years that are
made on or after August 1, 2002. The requirements of this Section will take
precedence over any inconsistent provisions of the Plan. All distributions
required under this Section will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code. Notwithstanding the
other provisions of this Section, distributions may be made under a designation
made before January 1, 1984, in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

(a) Coordination with Minimum Distribution Requirements Previously in Effect. If
this Section specifies an effective date that is earlier than calendar years
beginning with the 2003 calendar year, Required Minimum Distributions for 2002
under this Section will be determined as follows. If the total amount of 2002
Required Minimum Distributions under the Plan made to the distributee prior to
the effective date of this Section equals or exceeds the Required Minimum
Distributions determined under this Section, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee.
If the total amount of 2002 Required Minimum Distributions under the Plan made
to the distributee prior to the effective date of this Section is less than the
amount determined under this Section, then Required Minimum Distributions for
2002 on and after such date will be determined so that the total amount of
Required Minimum Distributions for 2002 made to the distributee will be the
amount determined under this Section.

(b) Time and Manner of Distribution.

(i) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date. For purposes of this Section, the
“Required Beginning Date” of a Participant (except for a Participant who is a
5-Percent Owner) is the April 1 of the calendar year following the later of the
April 1 of the calendar year following the calendar year in which the
Participant attains age 70 1/2 or retires. The Required Beginning Date of a
Participant who is a 5-Percent Owner is the April 1 following the calendar year
in which the Participant attains age 70 1 /2, without regard to whether he has
terminated employment. A Participant is treated as a 5-Percent Owner for
purposes of this paragraph if such Participant is a 5-Percent Owner of an
Employer as defined in Section 416 of the Code at any time during the Plan year
ending with or within the calendar year in which such owner attains age 70 1/2.
Once distributions have begun to a 5-Percent Owner under this paragraph, they
must continue to be distributed, even if the Participant ceases to be a
5-Percent Owner in a subsequent year.

(ii) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(1) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

VI-9



--------------------------------------------------------------------------------

(2) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(3) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(4) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Subsection (ii), other than
Subsection (ii)(1), will apply as if the surviving spouse were the Participant.

For purposes of this Subsection (b) and Subsection (d), unless Subsection
(ii)(4) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Subsection (ii)(4) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subsection (ii)(4). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section (ii)(4)), the date distributions are considered
to begin is the date distributions actually commence.

(c) Required Minimum Distributions During Participant’s Lifetime.

(i) Amount of Required Minimum Distribution. For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

(1) the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

(2) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(ii) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Subsection (c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

 

VI-10



--------------------------------------------------------------------------------

(d) Required Minimum Distributions After Participant’s Death.

(i) Death On or After Date Distributions Begin.

(1) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

a. The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

b. If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

c. If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(2) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(ii) Death Before Date Distributions Begin.

(1) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Subsection (c).

(2) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year

 

VI-11



--------------------------------------------------------------------------------

following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(3) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection (b)(ii)(1), this Section 6.7 will
apply as if the surviving spouse were the Participant.

(e) Definitions.

(i) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 6.3(b) of the Plan and is the designated Beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4,
of the Treasury regulations.

(ii) Distribution Calendar Year. A Calendar Year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution Calendar Year is the calendar year immediately
preceding the Calendar Year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Subsection (b)(ii). The Required Minimum Distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s Required Beginning Date. The Required Minimum Distribution for
other Distribution Calendar Years, including the Required Minimum Distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

(iii) Life Expectancy. Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

(iv) Participant’s Account Balance. The Account Balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account Balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
Balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

Section 6.8 Additional Benefit Provisions.

(a) Information Required on Distribution. Preparatory to commencing distribution
with respect to any person, the Plan Administrator shall notify the Trustees of
the following information: (i) the Participant’s or Beneficiary’s name and
address; (ii) the date on which the Participant’s employment terminated;
(iii) the reason for the Participant’s termination; (iv) the name and address of
the person or persons to whom the distribution is to be made; (v) the time or
times of distribution; (vi) the form of the distribution; (vii) the amounts to
be distributed; and (viii) such other information as may be reasonably
necessary.

 

VI-12



--------------------------------------------------------------------------------

(b) Instructions From Plan Administrator. Distribution shall be made only upon
receipt of instructions from the Plan Administrator and the Trustees shall have
no responsibility whatsoever in determining the propriety of such distributions
when made pursuant to said instructions.

(c) No Reduction of Benefits on Account of Merger, Consolidation or Transfer of
Trust Fund. In the case of any merger or consolidation with, or transfer of the
assets or liabilities to any other plan, each Participant in the Plan would (if
the Plan then terminated) receive a Benefit immediately after such merger,
consolidation or transfer (if the Plan had then terminated) which is at least
equal to the Benefit such Participant was entitled to immediately before such
merger, consolidation or transfer. The preceding sentence shall not apply to any
multiemployer plan with respect to any transaction to the extent that the
Participants either before or after the transaction are covered under a
multiemployer plan to which Title IV of the Act applies.

(d) No Insurance Policies After Normal Retirement Date. When a Participant
reaches his Normal Retirement Date, any insurance policies on his life shall be
converted to cash and the proceeds thereof held in his Account with any other
amounts until he is entitled to distribution of his Benefit.

(e) No Reduction of Benefits on Account of Social Security Increases. In the
case of a Participant or Beneficiary who is receiving Benefits under the Plan,
such Benefits shall not be decreased by reason of any increase in the benefit
levels payable under Title II of the Social Security Act or any increase in the
wage base under such Title II, if such increase takes place after the date of
the enactment (September 2, 1974) of the Act or (if later) the earlier of the
date of first receipt of such Benefits or the date of severance from employment
of the Employer, as the case may be.

Section 6.9 Payments Under a Qualified Domestic Relations Order.

(a) General. The Plan Administrator shall follow the terms of any “qualified
domestic relations order” as defined in Subsection (b) below (“QDRO”) issued
with respect to a Participant where such QDRO grants to an “Alternate Payee”
rights in the Benefit of the Participant. An Alternate Payee includes any
spouse, former spouse, child, or other dependent of a Participant who is
recognized by a QDRO as having a right to receive all, or a portion of the
Benefits payable under the Plan with respect to the Participant. The Plan
Administrator shall only follow QDROs which meet all of the requirements of this
Section.

(b) Definition of QDRO. A QDRO defined under Section 414(p) of the Code is any
judgment, decree or order, including the approval of a property settlement
agreement, provided that:

(i) The QDRO relates to the provision from a Participant’s Benefit of child
support, alimony or marital property rights to or for the benefit of an
Alternate Payee and is made pursuant to a state domestic relations law
(including community property laws, if applicable);

 

VI-13



--------------------------------------------------------------------------------

(ii) The QDRO specifies the name and last known mailing address (if any) of the
Participant and each Alternate Payee covered by the QDRO;

(iii) The QDRO precisely specifies the amount or percentage of the Participant’s
Benefit to be paid to each Alternate Payee or the manner in which the amount or
percentage is to be determined;

(iv) The QDRO specifies the number of payments or the period to which the QDRO
applies;

(v) The QDRO specifically names this Plan as the “plan” to which the QDRO
applies;

(vi) The QDRO does not require this Plan to provide (1) any type or form of
Benefits, or option not otherwise provided under this Plan, (2) any increase in
Benefits (determined on the basis of actuarial value), or (3) payment of
Benefits to an Alternate Payee which are required to be paid to another
“alternate payee” under another QDRO; and

(vii) A QDRO can specify that the payment shall be made at any time (either
before or after a Participant’s “earliest retirement age”); provided, if it does
not so specify, payments under a QDRO shall begin immediately, as authorized
under the Plan. “Earliest retirement age” shall be the earlier of (1) the date
on which the Participant is entitled to a distribution of Benefits from the
Plan, or (2) the later of the date the Participant attains age 50 or the
earliest date on which the Participant could obtain a distribution from the Plan
if the Participant were separated from service. The amount payable under a QDRO
shall be in the form of a lump sum payment. Subsection (d) hereof sets forth the
procedures under which the Plan Administrator shall determine whether a QDRO
properly qualifies.

(c) Time for Payment of Benefits Under a QDRO. In the event that the Plan
Administrator is in receipt of a QDRO which requires that the Plan Administrator
make such distribution, and such QDRO otherwise satisfies the provisions of this
Section and Section 414(p) of the Code, then, the Plan Administrator shall make
the distribution to the Alternate Payee within a reasonable time following the
date on which the Plan Administrator has (1) received the QDRO and
(2) determined that the QDRO satisfies the requirements of this Section and
Section 414(p) of the Code. Provided, for purposes of determining the value of
the Participant’s Benefit which is to be distributed pursuant to such QDRO, the
Plan Administrator shall determine the Participant’s Benefit as of the Valuation
Date coinciding with or first preceding the payment date specified in the QDRO.
Provided further, any distribution made pursuant to this Section prior to the
Participant’s Earliest Retirement Age shall be deemed to be made pursuant to the
occurrence of a “stated event.”

(d) Duties of Plan Administrator. In administering this Section and subject to
the restrictions contained in this Section and the Plan, the Plan Administrator
shall perform the following:

(i) The Plan Administrator shall furnish a standard form of QDRO to a
Participant or any other person on request. The QDRO may provide for an
immediate lump sum payment of the present value of the amount of the Benefit to
which the Alternate Payee is determined to be entitled. If this form is used
without substantial modification and is incorporated in a judgment, decree or
order described in Subsection (b) hereof which on its face appears to be valid,
the Plan Administrator shall treat it as a QDRO and shall pay Benefits to the
Alternate Payee in accordance with its terms. If this procedure is not followed,
the Alternate Payee must wait until the time described in Subsection (b)(vii)
before Benefits which are not in pay status can become payable to the Alternate
Payee.

 

VI-14



--------------------------------------------------------------------------------

(ii) The Plan Administrator shall not treat any judgment, order or decree as a
QDRO unless it meets all of the requirements set forth in Subsection (b) and
(c) hereof and is sufficiently precise and unambiguous so as to preclude any
interpretative disputes. If the QDRO meets these requirements, the Plan
Administrator shall follow the terms of the QDRO whether or not this Plan has
been joined as a party to the litigation out of which the QDRO arises.

(iii) If the Participant dies before the Earliest Retirement Age, the Alternate
Payee will be entitled to Benefits only if the QDRO specifically requires
survivor benefits to be paid in the event of the death of the Participant. In
the case of a QDRO providing for the payment of Benefits after the Earliest
Retirement Age, the payments to the Alternate Payee at the time are computed as
if the Participant had terminated employment on the date on which payment of
Benefits commence under the QDRO.

Section 6.10 Hardship Withdrawal; In-Service Distributions.

(a) General. Upon written application submitted to the Plan Administrator, a
Participant who has attained at least age 65, or who suffers “hardship” (defined
hereafter), may withdraw up to 100% of his 401(k) Contribution Account
(determined as of the Valuation Date coinciding with or immediately preceding
such request). In addition, a Participant with benefits accrued under the
Wilcox & Jones, Inc. 401(k) Retirement Savings Plan or the Lincoln National Bank
401(k) Plan and Trust may withdraw all or any part of his or her vested balance
in his or her Account transferred from either such Plan upon attaining age 59
 1/2.

(i) “Hardship” exists if he establishes to the satisfaction of the Plan
Administrator that such a withdrawal is required to prevent financial hardship
to the Participant. For purposes of this Section, a distribution will be on
account of hardship if the distribution is necessary in light of “immediate and
heavy financial needs” of the Participant. A distribution based upon financial
hardship cannot exceed the amount required to meet the immediate financial need
created by the hardship and not reasonably available from other resources of the
Participant. The decision of the Plan Administrator shall be final and
conclusive, and such decision shall be made in a uniform and nondiscriminatory
manner among all such eligible Participants.

(ii) Immediate and Heavy Financial Need. The determination of whether a
Participant has an immediate and heavy financial need is to be made on the basis
of all relevant facts and circumstances. For example, the need to pay the
funeral expenses of a family

 

VI-15



--------------------------------------------------------------------------------

member would constitute an immediate and heavy financial need. A distribution
made to a Participant for the purchase of a boat or television would generally
not constitute a distribution made on account of an immediate and heavy
financial need. A financial need shall not fail to qualify as immediate and
heavy merely because such need was reasonably foreseeable or voluntarily
incurred by the Participant.

(iii) Safe Harbor Rule - Deemed Immediate and Heavy Financial Need. A
distribution will be deemed to be made on account of an immediate and heavy
financial need of the Participant if the distribution is on account of:

(1) Medical expenses described in Section 213(d) of the Code incurred by the
Participant, the Participant’s spouse, or any dependents of the Participant (as
defined in Section 152 of the Code;

(2) Purchase (excluding mortgage payments) of a principal residence for the
Participant;

(3) Payment of tuition for the next 12 month period of post-secondary education
for the Participant, his or her spouse, children, or dependents;

(4) The need to prevent the eviction of the Participant from his principal
residence or foreclosure on the mortgage of the Participant’s principal
residence;

(5) Payments for burial or funeral expenses for the Employee’s deceased parent,
spouse, children or dependents (as defined in Code Section 152 of the Code, and,
for taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B) of the Code); or

(6) Expenses for the repair of damage to the Employee’s principal residence that
would qualify for the casualty deduction under Code Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

(7) As otherwise provided by the rules and regulations promulgated by the
Internal Revenue Service; provided however, that an immediate and heavy
financial need related to a beneficiary who is not the spouse or a dependent of
the Participant shall not be the basis for making a hardship withdrawal.

This list of deemed immediate and heavy financial needs may be expanded without
amendment to the Plan through the publication of Revenue Rulings, Internal
Revenue Service Notices, or similar pronouncements of general applicability
promulgated by the Internal Revenue Service.

(b) Distribution Necessary to Satisfy Financial Need.

(i) A distribution will not be treated as necessary to satisfy an immediate and
heavy financial need of a Participant to the extent the amount of the
distribution is in excess of the amount required to relieve the financial need
or to the extent such need may be satisfied from other resources that are
reasonably available to the Participant. This determination generally is to be
made on the basis of all relevant facts and circumstances. A distribution
generally may be treated as necessary to satisfy a financial need if the
Employer reasonably relies upon the Participant’s representation that the need
cannot be relieved:

 

VI-16



--------------------------------------------------------------------------------

(1) Through reimbursement or compensation by insurance or otherwise,

(2) By reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need,

(3) By cessation of 401(k) Contributions, or

(4) By other distributions or nontaxable (at the time of the loan) loans from
plans maintained by the Employer or by any other employer, or by borrowing from
commercial sources on reasonable commercial terms.

For purposes of this Subsection, the Participant’s resources shall be deemed to
include those assets of his spouse and minor children that are reasonably
available to the Participant. For example, a vacation home owned by the
Participant and the Participant’s spouse, whether as community property, joint
tenants, tenants by the entirety, or tenants in common, will be deemed a
resource of the Participant. However, property held for the Participant’s child
under an irrevocable trust or under the Uniform Gifts to Minors Act (as enacted
and applicable in a state) will not be treated as a resource of the Participant.

(ii) Distribution Deemed Necessary to Satisfy Financial Need. A distribution
will be deemed to be necessary to satisfy an immediate and heavy financial need
of a Participant if all of the following requirements are satisfied:

(1) The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant,

(2) The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans currently available under all plans
maintained by the Employer,

(3) The Plan, and all other plans maintained by the Employer, provide that the
Participant’s contributions to such plans will be suspended for at least 6
months after receipt of the hardship distribution, and

(4) The Plan, and all other plans maintained by the Employer, provide that the
Participant may not make elective contributions for the Participant’s taxable
year immediately following the taxable year of the hardship distribution in
excess of the applicable limit under Section 402(g) of the Code for such next
taxable year less the amount of such Participant’s elective contributions for
the taxable year of the hardship distribution.

A Participant shall not fail to be treated as an eligible Participant for
purposes of this Section and Section 4.1 hereof merely because he is suspended
in accordance with this provision. Additional methods under which distributions
will be deemed to be necessary to satisfy an immediate and heavy financial need
may be expanded without amendment to the Plan through the publication of Revenue
Rulings, Internal Revenue Service Notices, or similar pronouncements of general
applicability promulgated by the Internal Revenue Service.

 

VI-17



--------------------------------------------------------------------------------

(c) Limitation on Elective Deferrals. Once a Participant makes a “hardship
withdrawal” as provided under this Section, then, such Participant shall not be
permitted to make any Elective Deferrals or After Tax Contributions or any other
contributions under this Plan and all other plans maintained by the Employer
which includes stock option plans, stock purchase plans, qualified and
nonqualified deferred compensation arrangements and any other similar
arrangements for six (6) months after the date of such “hardship withdrawal”;
provided, employee contributions under a contributory defined benefit plan or
contributory health and welfare plan may continue to be made during such six
(6) month period.

(d) No Withdrawal of Earnings After 1988. A hardship distribution under this
Section shall not include earnings on 401(k) Contributions credited after the
last day of the last Plan Year beginning prior to January 1, 1989, and may not
include Matching Contributions and Special Section 401(k) Contributions, nor any
earnings on such contributions, irrespective of when credited.

Section 6.11 Withdrawal of Participant’s After Tax Contributions.

(a) General. A Participant may file with the Plan Administrator an Election
Notice to withdraw all or part of the Benefit represented by his contributions
made to his After Tax Contribution Account. No forfeitures will occur solely as
a result of the Participant’s withdrawal of all or part of the Benefit
represented by his After Tax Contribution Account. After receipt of the Election
Notice, the Plan Administrator shall cause the Trustees to pay over the
designated amount in not less than 90 days from the date such Election Notice
shall have been delivered to the Plan Administrator; provided, in the event of a
withdrawal by a Participant of part or all of his After Tax Contribution Account
balance, such Participant (if continued as an Employee) shall be prohibited from
making further After Tax Contributions for 12 calendar months following the date
of such withdrawal of After Tax Contributions.

(b) After Tax Contributions - Prior to January 1, 1987. All After Tax
Contributions made prior to January 1, 1987, will be maintained in a separate
subaccount (the “Pre 1987 Account”) which is part of the Participant’s After Tax
Contribution Account. Withdrawals made from the Pre 1987 Account made under
Subsection (a) above will not include any earnings attributable to such Pre 1987
Account.

(c) After Tax Contributions - After December 31, 1986. All After Tax
Contributions made after December 31, 1986 will be maintained in a separate
subaccount (the “After 1986 Account”) which is part of the Participant’s After
Tax Contribution Account. Distributions made from the After 1986 Account as
provided under Subsection (a) above will include earnings attributable to such
After 1986 Account. The amount of earnings on After Tax Contributions which must
be distributed with each distribution will be calculated by multiplying the
total amount of earnings then held in the After 1986 Account by a fraction the
numerator of which is the amount of After Tax Contributions which is included in
the distribution and the denominator of which is the balance of all After Tax
Contributions then held in the After 1986 Account.

 

VI-18



--------------------------------------------------------------------------------

ARTICLE VII.

PROVISIONS RELATING TO PARTICIPANTS

Section 7.1 Information Required of Participants. Payment of Benefits shall
begin as of the payment date(s) provided in this Plan, and no formal claim shall
be required therefor; provided, in the interests of orderly administration of
the Plan, the Plan Administrator may make reasonable requests of Participants
and Beneficiaries to furnish information which is reasonably necessary and
appropriate to the orderly administration of the Plan, and, to that limited
extent, payments under the Plan are conditioned upon the Participants and
Beneficiaries promptly furnishing true, full and complete information as the
Plan Administrator may reasonably request.

Section 7.2 Participants’ Right in Trust Fund. No Participant or other person
shall have any interest in, or right to, any part of the earnings of the Trust
Fund, or any part of the Trust Assets thereof, except as and to the extent
expressly provided in the Plan and Trust.

Section 7.3 Notification of Benefits. Each Participant and Beneficiary of a
deceased Participant shall file in writing with the Committee from time to time
his address and each change of address. Any communication addressed to a
Participant or Beneficiary at his last address filed with the Committee, or if
no such address was filed, then at his last address as shown on the Employer’s
records, shall be binding on the Participant or his Beneficiary for all purposes
of the Plan. If the Committee furnishes notice to any Participant or Beneficiary
that he is entitled to a distribution pursuant to the Plan and the Participant
or Beneficiary fails to claim such distribution or make his whereabouts known to
the Committee within three (3) years thereafter, the share shall be disposed of
as follows:

(a) If a Participant is missing but the whereabouts of his Beneficiary is known
to the Committee, the Committee shall direct the Trustee to make payment to such
Beneficiary; or

(b) If the whereabouts of such Participant and his Beneficiary is unknown to the
Committee, the Committee shall direct the Trustee to make the distribution of
the Participant’s share or balance thereof to the Participant’s then surviving
heirs-at-law as determined under the statutes and case law of Oklahoma which are
in effect at that time as if the Participant had died immediately upon the
expiration of such three (3) year period.

Section 7.4 Benefits Payable to Incompetents. Any payments due hereunder to a
minor or other person under legal disability may be made, at the discretion of
the Plan Administrator, (i) directly to the said person, or (ii) to a parent,
spouse, relative by blood or marriage, or (iii) the legal representative of the
said person. The Plan Administrator shall not be required to see to the
application of any such payment, and the payee’s receipt shall be a full and
final discharge of all responsibility hereunder of the Employer, the Plan
Administrator and the Trustees.

Section 7.5 Conditions of Employment Not Affected by Plan. The establishment and
maintenance of the Plan shall not be construed as conferring any legal rights
upon any Employee to the continuation of employment with the Employer, nor shall
the Plan interfere with the right of the Employer to discharge any Employee,
with or without cause.

 

VII-1



--------------------------------------------------------------------------------

Section 7.6 Loans to Participants.

(a) General. The Plan Administrator, in its sole discretion, may direct Trustees
to make loans to Participants or Beneficiaries who incur a hardship as defined
in Section 6.10, upon the written direction, or such other method acceptable to
the Plan Administrator, and application of the Participant who desires to effect
such loan. All such loans (i) shall not be made available to HCEs (as defined in
Section 414(q) of the Code) in an amount greater than the amount made available
to other Employees, (ii) shall be available to all Participants and
Beneficiaries on a nondiscriminatory basis, (iii) shall be made available in an
amount equal to the lesser of 50% of the borrowing Participant’s vested Benefit
in his Account or $50,000, (iv) shall be secured by the borrowing Participant’s
Benefit Account balance attributable to his Account, (v) shall be amortized and
repaid in level payments of principal and interest made not less frequently than
quarterly over the term of the loan, (vi) shall be repaid by payroll reduction
or may be prepaid in any manner permitted by the Plan administrator; (vii) shall
accelerate and be due in full on the date a Participant terminates employment
with the Employer; (viii) shall not be less than $1,000 in amount each; and
(ix) shall be made upon such other reasonable terms which the Plan Administrator
shall designate, such terms being applied in a nondiscriminatory fashion;
provided, in no event shall any loan have a term in excess of five years unless
such loan is used to purchase any dwelling which within a reasonable time is to
be used (determined at the time the loan is made) as a principal residence of
the Participant. Interest shall be charged on loans to eligible Participants or
Beneficiaries at a rate equal to two percentage points (2%) above the rate paid
by the United States government on treasury notes with the same maturity as the
loan; provided, if the loan’s term exceeds five (5) years, the interest rate
shall be the same as that charged by the bank designated by the Committee on a
fixed rate basis for a loan of similar size and maturity. All loans shall bear
interest at a fixed rate. Such rate shall be determined as of the last business
day of each month and shall apply to all loans advanced, renewed or modified
during the next month. Upon direction by the Plan Administrator, and subject to
Subsection (c) below, the Trustees may foreclose upon such Participant’s
interest in his Account in the event of default. A loan to a Participant, when
added to the outstanding balance of all other loans to the Participant from the
Plan and other plans sponsored by the Employer, cannot exceed $50,000, reduced
by the excess of the highest outstanding balance of loans from the Plan (and all
other plans sponsored by the Employer) during the one-year period ending on the
day before the date the loan is made over the outstanding balance of the loans
from the Plan on the date the loan is made. No distribution of a Benefit shall
be made to any Participant, Beneficiary or the estate of a Participant unless
and until all unpaid loans made by the Plan to such Participant together with
accrued interest have been paid in full or unless such unpaid loans have been
offset against the Participant’s Account. In determining if any of the foregoing
limitations regarding the making of loans to Participants, loans made under all
other plans (i) sponsored by the Employer and (ii) qualified under Sections
401(a) and 501(a) of the Code will be considered. All costs and expenses of any
loan will be charged to the applicable Accounts of the Participant.

(b) Foreclosure of Loan Account. The Trustees may foreclose upon such
Participant’s interest in his Account in the event of default under the loan
made to the Participant under this Section.

 

VII-2



--------------------------------------------------------------------------------

(c) Special Restrictions on Foreclosure. In the event of default under a loan
made under this Section, foreclosure under the promissory note evidencing such
loan and attachment of the Participant’s interest in his applicable Accounts
shall occur within a reasonable time following the event of default; provided,
with respect to any portion of a loan secured by amounts governed under
Section 401(k) of the Code, if applicable, foreclosure on such 401(k) amounts
shall not occur until the occurrence of an event described under Section 401(k)
of the Code which would otherwise permit a distribution to be made from the
Plan.

(d) Spousal Consent Required. If benefits in the Plan are subject to the
Qualified Joint and Survivor rules, a Participant must obtain the consent of his
spouse, if any, to use of the Account as security for the loan. Spousal consent
shall be obtained no earlier than the beginning of the 90-day period that ends
on the date on which the loan is to be so secured. The consent must be in
writing, must acknowledge the effect of the loan, and must be witnessed by a
Plan representative or notary public. Such consent shall thereafter be binding
with respect to the consenting spouse or any subsequent spouse with respect to
that loan. A new consent shall be required if the Account balance is used for
renegotiation, extension, renewal, or other revision of the loan. If a valid
spousal consent has been obtained in accordance with this Subsection, then,
notwithstanding any other provision of this Plan, the portion of the
Participant’s Account used as a security interest held by the Plan by reason of
a loan outstanding to the Participant shall be taken into account for purposes
of determining the amount of the applicable Account balance payable at the time
of death or distribution, but only if the reduction is used as repayment of the
loan. If less than 100% of the Participant’s Account (determined without regard
to the preceding sentence) is payable to the surviving spouse, then the Account
balance shall be adjusted by first reducing the applicable Account by the amount
of the security used as repayment of the loan, and then determining the Benefit
payable to the surviving spouse.

(e) Establishment of Loan Program. The Committee is hereby authorized and
directed to establish a “loan program” (the “Loan Program”) in accordance with
the rules and regulations promulgated by the Department of Labor and, the
Trustees are further authorized to delegate to the Plan Administrator the duties
and responsibilities with regard to the implementation of the Loan Program as
adopted by the Trustees for and on behalf of the Plan. The Loan Program shall,
in accordance with Regulations promulgated by the Department of Labor, be
considered to be a part of this Plan for the purposes stated in the Loan
Program.

(f) Suspension of Loan Repayments. Loan repayments may be suspended under this
Plan as permitted under Section 414(u) of the Code.

 

VII-3



--------------------------------------------------------------------------------

ARTICLE VIII.

ADMINISTRATION

Section 8.1 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration. The fiduciaries shall have only those specific powers, duties,
responsibilities and obligations as are specifically given them under the Plan
or the Trust. Each fiduciary may rely upon any such direction, information or
action of another fiduciary as being proper under this Plan or the Trust, and is
not required to inquire into the propriety of any such direction, information or
action. It is intended that each fiduciary shall be responsible for the proper
exercise of such fiduciary’s own powers, duties, responsibilities and
obligations under this Plan and the Trust and to the extent permitted by law
shall not be responsible for any act or failure to act of another fiduciary. No
fiduciary guarantees the Trust Fund in any manner against investment loss or
depreciation in asset value.

(a) Duties and Authority of the Plan Administrator. The Plan Administrator shall
be the Committee. The Plan Administrator shall constitute the “named fiduciary”
for purposes of the Act. Unless delegated to a third person in accordance with
this Article VIII, the Plan Administrator shall have the sole responsibility for
the administration of this Plan, which responsibility is specifically described
in this Plan and the Trust Agreement.

(b) Duties and Authority of the Company. In general, the Company shall have the
sole responsibility for (i) appointing and removing additional fiduciaries
members, as provided in Section 8.2 herein, (ii) appointing and removing
Trustees, and (iii) amending or terminating, in whole or in part, this Plan or
the Trust.

(c) Duties and Authority of the Trustee. Unless a Participant is given authority
to invest his assets pursuant to Section 404(c) of the Act or an Investment
Manager is appointed pursuant to Section 8.2, the Trustees shall have the sole
responsibility for (i) the administration of the Trust and (ii) the management
of the assets held under the Trust, all as specifically provided in the Trust
Agreement.

Section 8.2 Committee. The Employer shall appoint a Committee which shall
consist of not less than one (1) nor more than seven (7) members who shall be
appointed by and serve at the discretion of the Employer. A Committee member may
resign at any time upon giving ten (10) days’ prior written notice to the
Employer. The Employer may remove any member of the Committee, with or without
cause, upon giving ten (10) days’ prior written notice to such member. Vacancies
on the Committee caused by resignation, removal or death shall be filled by the
Employer. If for any reason the Committee has no appropriately appointed
members, the chief executive officer of the Employer shall be deemed to be the
Committee. The Committee shall elect a Chairman and a Secretary and such other
officers as it shall deem appropriate. The Committee shall act by majority vote
of its members, which may be taken with or without a meeting, provided a written
record signed by a majority of its members is made of any action taken without a
meeting. The Committee shall keep a permanent record of its meetings and
actions. The Committee may authorize one or more of its members, or a person who
is not a member, to execute documents on behalf of the Committee.

 

VIII-1



--------------------------------------------------------------------------------

Section 8.3 Powers and Duties. Subject to the limitations of the Plan, the
Committee shall from time to time establish rules for the administration of the
Plan and the transaction of its business and shall be responsible for filing
such reports and disclosures with respect to the Plan as are required by law.
The Committee shall construe and interpret the Plan and shall determine all
questions arising in the administration, interpretation and application of the
Plan. Any construction or interpretation of the terms of the Plan or Trust made
by the Committee or Trustee in good faith shall be binding upon the
Participants, Beneficiaries, Employees, and any other persons claiming a right
or benefit under the Plan. Employment and compensation shall be determined by
the Committee from the records of the Employer. The Committee shall establish a
written investment policy for each fund which comprises a portion of the Trust
Fund. Not less frequently than once every Plan Year, the Committee shall review
such investment policy in light of anticipated contributions to the Trust Fund,
the liquidity needs of the Trust Fund, the investment performance of the Trust
Fund, and other pertinent market information. The Committee shall then alter or
reaffirm its investment policy and give the Trustee written notice of its
actions.

Section 8.4 Exercise of Power in Nondiscriminatory Manner. In exercising any
discretionary or absolute authority under the terms of this Plan, the Committee
shall act in a consistent and nondiscriminatory manner treating all Participants
in similar circumstances in a similar fashion.

Section 8.5 Claims Procedure.

(a) Filing of Claim. An Employee, former Employee, Participant or Beneficiary
(“Claimant”) may request a benefit under the Plan (“Claim”) by notifying the
Committee in writing. If the Committee denies the Claim, in whole or in part, it
shall provide a written notice of its decision within ninety (90) days after
receipt of the Claim which shall include the following items in a manner
calculated to be understood by the Claimant:

(i) specific reasons for the denial;

(ii) specific references to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary to
perfect the Claim, and an explanation of why such material or information is
necessary; and

(iv) an explanation of the review procedure of Section 8.6(b).

(b) Request for Review; Decision. Any Claimant who believes he has been denied
improperly any right or benefit under this Plan shall have the right, within
sixty (60) days after the earlier of his (i) receipt of formal notice or
(ii) actual knowledge of such denial, to file a written appeal requesting
reconsideration of the denied Claim to the Executive Committee of BancFirst
Corporation. The Claim on appeal shall specify the right or benefit allegedly
denied, indicating the action which the Claimant considers necessary to correct
such denial and, if permitted by the Committee, stating whether a hearing before
the Executive Committee is desired. The Executive Committee shall make its
decision within sixty (60) days after receipt of the request for consideration
of the Claim. The decision shall be in writing and shall include specific
reasons and references to the pertinent provisions of the Plan on which the
decision is based.

 

VIII-2



--------------------------------------------------------------------------------

If the Claimant has requested a hearing before the Executive Committee, the
Committee shall notify the Claimant within thirty (30) days after receipt of a
Claim, in writing of the date (which shall be no later than sixty (60) days
after the date of the notice thereof), time (which shall be during regular
business hours), and place of a hearing where such Claimant may appear before
the Executive Committee to present arguments and discuss the issue or issues
described in the Claim. The Executive Committee shall make a determination
resolving the issues within thirty (30) days after such hearing and shall notify
the Claimant of its decision in the manner described above. If the Claimant has,
not received written notice of the approval or denial of the Claim within the
specified time, the Claim shall be deemed denied.

All decisions shall be made in a nondiscriminatory manner. The decision of the
Executive Committee shall be final and binding on all persons affected.

Section 8.6 Indemnification. The Employer shall indemnify and hold harmless each
member of the Committee from any and all claims, loss, damages, expense and
liability arising from any action or omission of any action of such member,
provided such action or omission of action was in good faith and did not result
from such member’s gross negligence or willful misconduct. The Trust Fund may
not be used for such indemnification.

Section 8.7 Investment Manager. The Committee, with the prior written consent of
the Employer, shall have the power to-appoint one or more Investment Managers,
as defined in Section 3(38) of the Act, who shall have the power to manage,
acquire, dispose of, and direct the investment of all or any portion of the
Trust Fund, and such other terms and conditions as the Committee or Trustee
deems desirable. The Committee shall determine a reasonable compensation to be
paid to the Investment Manager. Any such appointment shall be made by written
instrument naming the Investment Manager and specifying the portion of the Trust
Fund which the Committee intends to place under the direction of the named
Investment Manager. Such appointment shall become effective only upon the
Committee’s receipt of the written acknowledgement by the Investment Manager
that it is a fiduciary of the Plan. Any Investment Manager so appointed shall be
authorized to employ such agents as it may deem advisable in the discharge of
its duties.

Section 8.8 Employment of Agents. The Committee is authorized to employ
attorneys, accountants or any other agents as it deems advisable in the
discharge of its duties. Such agents may be the same as are regularly employed
by the Employer.

Section 8.9 Unclaimed Benefits. Each Participant and Beneficiary of a deceased
Participant shall file in writing with the Committee from time to time his
address and each change of address. Any communication addressed to a Participant
or Beneficiary at his last address filed with the Committee, or if no such
address was filed, then at his last address as shown on the Employer’s records,
shall be binding on the Participant or his Beneficiary for all purposes of the
Plan. If the Committee furnishes notice to any Participant or Beneficiary that
he is entitled to a distribution pursuant to the Plan and the Participant or
Beneficiary fails to claim such distribution or make his whereabouts known to
the Committee within three (3) years thereafter, the share shall be disposed of
as follows:

(a) If a Participant is missing but the whereabouts of his Beneficiary is known
to the Committee, the Committee shall direct the Trustee to make payment to such
Beneficiary; or

 

VIII-3



--------------------------------------------------------------------------------

(b) If the whereabouts of such Participant and his Beneficiary is unknown to the
Committee, the Committee shall direct the Trustee to make the distribution of
the Participant’s share or balance thereof to the Participant’s then surviving
heirs-at-law as determined under the statutes and case law of Oklahoma which are
in effect at that time as if the Participant had died immediately upon the
expiration of such three (3) year period.

Section 8.10 Appointment of Additional Fiduciaries. The Plan Administrator may
appoint one or more additional persons or entities to assist the Plan
Administrator in carrying out its duties under the Plan. In addition to its
ability to appoint an investment manager pursuant to Section 8.9, the Plan
Administrator shall be authorized to the extent permitted by the Act, designate
an additional person or entity as a fiduciary (a “Designated Fiduciary”) with
respect to aspects of the administration of the Plan which must be set forth in
a written agreement with such Designated Fiduciary. To the extent such person or
entity is so designated pursuant to this Article VIII, neither the Company, the
Plan Administrator or any other fiduciary of the Plan shall be liable for the
acts or omissions of such Designated Fiduciary. In addition, to the extent more
than one person or entity is serving as the Plan Administrator, such Plan
Administrators may allocate who shall be responsible for specific fiduciary
duties to carry out fiduciary responsibilities (other than Trustees
responsibilities) under the Plan; provided, that any such allocations shall be
reduced to writing, signed by the Plan Administrator or its designee, and filed
with the Plan’s permanent records.

Section 8.11 Payment of Plan Expenses. All reasonable expenses incurred in
administering the Plan shall be paid by the Trustees out of the principal or
income of the Trust Fund; provided, however, that the Company in its discretion
may pay any such expenses. In accordance with Revenue Ruling 2004-10, the Plan
Administrator may charge reasonable Plan administrative expenses on a pro rata
basis, or on any other reasonable basis that complies with the requirements of
the Act, to the Accounts of former Employees and their beneficiaries but not the
accounts of current Employees. Any Employees shall not receive compensation with
respect to their services to the Plan. Without limiting the foregoing the Plan
Administrator may direct the Trustee to reimburse the Company or another
fiduciary for reasonable expenses incurred in administering the Plan.

Section 8.12 Records and Reports. The Plan Administrator or its designee shall
exercise such authority and responsibility as it deems appropriate in order to
comply with the Act and governmental regulations issued thereunder relating to
records of the Participants’ Accounts and the percentage of the Participants’
Account which is vested and nonforfeitable under the Plan; to notify
Participants as required under the Act; to file the annual registration with the
Internal Revenue Service; and, to file the annual reports with the Department of
Labor.

 

VIII-4



--------------------------------------------------------------------------------

Section 8.13 Rules and Decisions. The Plan Administrator may adopt such rules as
it deems necessary, desirable, or appropriate. All rules and decisions of the
Plan Administrator shall be uniformly and consistently applied to all
Participants in similar circumstances. When making a determination or
calculation, the Plan Administrator shall be entitled to rely upon information
furnished by a Participant or Beneficiary, the Employer, the legal counsel of
the Employer or the Trustees.

 

VIII-5



--------------------------------------------------------------------------------

ARTICLE IX.

TRUST FUND

Section 9.1 Trust Fund. The Trust Fund is governed by the Trust Agreement, and
the monies for this Plan and the Predecessor Plan shall be held, invested and
administered in accordance with the terms of such Trust Agreement as the same
may from time to time be amended. All contributions made by the Employer shall
be paid into the Trust Fund and all Benefits payable under the Plan shall be
paid from the Trust Fund.

Section 9.2 Employer’s Contributions are Irrevocable. The Employer shall have no
right, title or interest in the Trust Fund and shall not profit from it. No part
of the Trust Fund or of any contribution made thereto by the Employer, shall
ever revert to the Employer, or be diverted for purposes other than the
exclusive benefit of the Employees except as otherwise provided herein and by
law.

 

IX-1



--------------------------------------------------------------------------------

ARTICLE X.

AMENDMENT AND TERMINATION

Section 10.1 Amendment of the Plan. The Company hopes and expects to continue
the Plan, but nevertheless reserves the right at any time to modify, amend or
terminate the Plan. Pursuant to resolutions adopted by the Board of Directors of
the Company (in accordance with the Company’s Bylaws and applicable corporate
law), the Plan may be wholly or partially amended, or otherwise modified, at any
time by the execution of a written amendment to the Plan on behalf of the
Company by the officer designated by the Company’s Board of Directors; provided,
however, that no such modification or amendment shall permit any part of the
Trust Fund, other than such part as is required to be distributed in order to
meet necessary expenses, to be used for, or diverted to, purposes other than for
the exclusive benefit of the Participants, their Beneficiaries, or their
estates, and provided further that no such modification or amendment shall
operate to reduce or eliminate the Accounts of any person or persons acquired
prior to the effective date of such modification or amendment (except as such
modification or amendment shall be necessary in order to comply with any laws or
regulations of the United States or of any state).

Section 10.2 Termination of the Plan.

(a) Complete Termination. In the event the Employer shall wholly terminate the
Plan, the Plan Administrator shall direct the Trustees to make an appraisal of
the Trust Fund as of such termination date. The Trustees shall then deduct from
the value of such appraisal an amount which they shall estimate to be necessary
to meet any expenses to be incurred during the termination period of the Trust.
The Plan Administrator shall then require a valuation of all Accounts in the
Trust Fund in accordance with Section 5.2 herein, as of such termination date,
based on the appraised value of the Trust Fund as adjusted after making
provision for such expenses. Thereafter, any unallocated Employer contributions
and Forfeitures existing on such termination date shall be allocated pursuant to
Article IV hereof among the eligible Participants who are employed on such
termination date. The sum standing in the Accounts of each person after such
recomputation and adjustment, if any, shall represent the final Benefit of each
such person, and such amount shall be 100% vested and shall be nonforfeitable,
and no recomputation or other adjustment of any Account shall thereafter be
made. The distribution by the Trustees shall be made promptly and, in any event,
shall be completed within 12 months from the date of termination of the Plan as
follows:

(i) Each Participant or Beneficiary shall receive values equal to any amount
being held in such person’s Accounts as computed under the immediately preceding
provisions of this Subsection 10.2(a).

(ii) With respect to the remaining Trust Fund, if any, the interest of each
Participant or Beneficiary shall be in the proportion that his Accounts bear to
the total of all Accounts.

(b) Partial Termination. In the event of a partial termination of the Plan, the
Plan Administrator shall direct the Trustees to make an appraisal of the Trust
Fund as of such termination date. The Trustees shall then deduct from the value
of such appraisal an amount

 

X-1



--------------------------------------------------------------------------------

which they shall estimate to be necessary to meet any expenses to be incurred
during the termination period of the Trust. The Plan Administrator shall then
require a valuation of all Accounts in the Trust Fund in accordance with
Section 5.2 herein, as of such termination date, based on the appraised value of
the Trust Fund as adjusted after making provision for such expenses. The sum
standing in the Accounts of each person, whose termination of employment
resulted in the “partial termination” of the Plan, after such recomputation
shall represent the final Benefit of each such person, and such amount shall be
100% vested and shall be nonforfeitable, and no recomputation of any such
Account shall thereafter be made. The distribution by the Trustees shall be made
promptly and, in any event, shall be completed within 12 months from the date of
partial termination of the Plan and shall be made to each such person who shall
receive values equal to any amount being held in such person’s Accounts as
adjusted under the immediately preceding provisions of this Subsection 10.2(b).

(c) Termination Subject to Rules in Plan. In the event of any termination of the
Plan, and distribution of Benefits are made from the Plan, all such
distributions will satisfy the rules for distribution as contained in Article VI
hereof.

(d) Distribution Restrictions Under Section 401(k) of the Code. If the Plan
includes a Section 401(k) arrangement or if transferred assets described in
Article XI herein are subject to the distribution restrictions of Sections
401(k)(2) and (10) of the Code, the special distribution provisions of Article
VI are subject to the restrictions of this Subsection. The portion of the
Participant’s Benefit attributable to 401(k) Contributions and Special Employer
Section 401(k) Contributions shall not be distributable on account of Plan
termination, as described in Article X herein, unless: (i) the Participant
otherwise is entitled under the Plan to a distribution of that portion of his
Benefit; or (ii) the Plan termination occurs without the establishment of a
successor plan. A successor plan under Subsection (b) is a defined contribution
plan (other than an ESOP) maintained by the Employer (or by an Affiliated
Employer) at the time of the termination of the Plan or within the period ending
12 months after the final distribution of assets. A distribution made after
March 31, 1988, pursuant to clause (ii), must be part of a lump sum distribution
to the Participant of his Benefit.

Section 10.3 Power of Amendment Delegated. By adoption of this Plan, the
Employer hereby expressly delegates to the Company the power to unilaterally
amend this Plan and related Trust hereto on behalf of such Employer.

 

X-2



--------------------------------------------------------------------------------

ARTICLE XI.

ROLLOVERS

Section 11.1 Requirements for Rollover by Individuals. An Employee (whether or
not a Participant under this Plan), who, as a result of a termination of another
plan qualified under Section 401(a) of the Code, a termination of employment,
disability or attainment of age 59 1/2 years, has had distributed to him his
entire interest in a plan which meets the requirements of Section 401(a) of the
Code (hereinafter referred to as the “Other Plan”) may, in accordance with
procedures approved by the Plan Administrator, transfer all or any part of the
distribution received from the Other Plan to the Trustees under this Plan,
provided the following conditions are met:

(a) The transfer occurs on or before the 60th day following his receipt of the
distribution from the Other Plan, or, if such distribution had previously been
deposited in an individual retirement account (as defined in Section 408 of the
Code), the transfer occurs on or before the 60th day following his receipt of
such distribution, plus earnings thereon from such individual retirement
account;

(b) The distribution from the Other Plan qualifies as a lump sum distribution
within the meaning of Subsection 402(e)(4)(A) of the Code or is a result of a
termination of another plan qualified under Section 401(a) of the Code; and

(c) The amount transferred shall not exceed the distribution he received from
the Other Plan, less the amount, if any, considered contributed by him in
accordance with Subsection 402(e)(4)(D)(i) of the Code, plus earnings thereon
during the period, if any, in which the amount was held in an individual
retirement account.

Section 11.2 Transfers From Another Qualified Plan.

(a) With respect to an Employee (whether or not a Participant under this Plan),
who has an undistributed Account balance in another plan which meets the
requirements of Section 401(a) of the Code (hereinafter referred to as the
“Other Plan”), the Plan Administrator may, in its sole discretion, approve a
direct transfer of such Account balance (excluding After Tax Contributions) from
the Other Plan to the Trustees under this Plan.

(b) If the Plan receives a direct transfer (by merger or otherwise) of elective
contributions (or amounts treated as elective contributions) under a plan with a
Section 401(k) arrangement, the distribution restrictions of Sections 401(k)(2)
and (10) of the Code continue to apply to those transferred elective
contributions.

Section 11.3 Procedures. With respect to transfers under either Section 11.1 or
11.2 herein, the Plan Administrator shall develop such procedures, and may
require such information from an Employee or the fiduciaries of the Other Plan
desiring to make such a transfer, as it deems necessary or desirable to
determine that the proposed transfer will meet requirements of this Article XI
and the law. Upon approval by the Plan Administrator, the amount transferred
shall be deposited in the Trust Fund and shall be credited to a Rollover Account
established in the Employee’s name. Such Account shall be 100% vested in and
nonforfeitable by the Employee,

 

XI-1



--------------------------------------------------------------------------------

shall share in increases and decreases thereon determined pursuant to
Section 5.2 herein, but shall not share in Employer Contributions or
Forfeitures. Upon termination of employment, the total amount of Employee’s
Rollover Account shall be distributed as part of his Benefit.

Section 11.4 Rollover to Another Plan or Traditional IRA. This Section applies
to distributions made after December 31, 2001.

(a) General. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Distributee’s election under this Section, a Distributee
may elect, at the time and in the manner prescribed by the Plan Administrator,
to have any portion of an Eligible Rollover Distribution paid directly to an
Eligible Retirement Plan specified by the Distributee in a Direct Rollover. The
Plan Administrator shall establish procedures for implementing such Direct
Rollover distribution.

(b) Definitions. For purposes of this Section 11.4, the following definitions
shall apply:

(i) “Eligible Rollover Distribution”: An “Eligible Rollover Distribution” is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s designated Beneficiary, or for a specified
period of 10 years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; the portion of any distribution
that is not includable in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to Employer Stock); and
any distribution attributable to a hardship. A portion of a distribution shall
not fail to be an Eligible Rollover Distribution merely because the portion
consists of After-Tax Employee Contributions which are not includible in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible. If any portion of an eligible rollover distribution is attributable
to payments or distributions from a designated Account holding Roth
Contributions and earnings thereon, an Eligible Retirement Plan with respect to
such portion shall include only another designated account of the individual
from whose account the payments or distributions were made holding Roth
Contributions and earnings thereon, or a Roth IRA of such individual.

(ii) “Eligible Retirement Plan”: An “Eligible Retirement Plan” is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the Distributee’s Eligible Rollover
Distribution. However, in the case of an Eligible Rollover Distribution to the
surviving spouse, an Eligible Retirement Plan is an individual retirement
account or individual retirement annuity. Effective for distributions made after
December 31,

 

XI-2



--------------------------------------------------------------------------------

2001, an eligible retirement plan shall also mean an annuity contract described
in Section 403(b) of the Code and an eligible plan under Section 457(b) of the
Code which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan. The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving spouse, or to a spouse or former spouse
who is the alternate payee under a qualified domestic relation order, as defined
in Section 414(p) of the Code. If any portion of an eligible rollover
distribution is attributable to payments or distributions from a designated Roth
account, an eligible retirement plan with respect to such portion shall include
only another designated Roth account of the individual from whose account the
payments or distributions were made, or a Roth IRA of such individual.

(iii) “Distributee”: A “Distributee” includes a Participant or former
Participant. In addition, the Participant’s spouse or former Participant’s
surviving spouse and the Participant’s or former Participant’s spouse or former
spouse who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code, are distributees with regard to the
interest of the spouse or former spouse.

(iv) “Direct Rollover”: A “Direct Rollover” is a payment by the Plan directly to
the Eligible Retirement Plan specified by the Distributee.

Section 11.5 Sole Interest in Plan. Upon a transfer of an account from an Other
Plan as aforesaid, the Employee’s Rollover Account shall represent his sole
interest in the Plan until he becomes a Participant.

Section 11.6 Rollovers or Transfers of Certain Persons Prohibited. In no event
shall a rollover under Section 11.1 herein or a transfer under Section 11.2
herein be made to this Plan with respect to an account of an “owner-employee” as
defined under Section 401(c) of the Code.

Section 11.7 Joint and Survivor Annuity. With respect to any portion of a
Rollover Account attributable to a direct transfer as described in Section 11.2
above representing funds related to a defined benefit plan, money purchase
pension plan (including a target benefit pension plan), stock bonus plan or
profit sharing plan which provided a life annuity form of payment to the
Participant immediately prior to the rollover to this Plan, the following
special provisions shall apply only with respect to such funds payable to a
married Participant upon his termination of employment or death, as the case may
be.

(a) Automatic Qualified Joint and Survivor Annuity. Unless an optional form of
benefit is selected pursuant to a Qualified Election within the Election Period,
a Participant’s benefit shall be paid in the form of a Qualified Joint and
Survivor Annuity, provided, such Spouse can elect any other optional form of
payment under this Plan.

(b) Automatic Qualified Preretirement Survivor Annuity. Unless an optional form
of benefit has been selected within the Election Period pursuant to a qualified
election, if a Participant dies before payment of benefits have commenced, then
the Participant’s benefit shall be applied toward the purchase of an annuity for
the life of the surviving Spouse; provided, such Spouse can elect any other
optional form of payment under this Plan.

 

XI-3



--------------------------------------------------------------------------------

(c) Definitions.

(i) Annuity Starting Date: The words “Annuity Starting Date” shall mean the date
payment of Benefits would commence. The Annuity Starting Date for a distribution
in a form other than a Qualified Joint and Survivor Annuity may be less than 30
days after receipt of the Annuity Election Notice provided: (a) the Participant
has been provided with information that clearly indicates that he has at least
30 days to consider whether to waive the Qualified Joint and Survivor Annuity
and elect (with spousal consent) to a form of distribution other than a
Qualified Joint and Survivor Annuity; (b) the Participant is permitted to revoke
any affirmative distribution election at least until the Annuity Starting Date
or, if later, at any time prior to the expiration of the 7-day period that
begins the day after the Annuity Election Notice is provided to the Participant;
and (c) the Annuity Starting Date is a date after the date the Annuity Election
Notice was provided to the Participant.

(ii) Election Notice: The words “Election Notice” shall mean the notice provided
by the Plan Administrator to the Participant during the Election Period which
shall contain the following information writing in nontechnical language:

(1) The terms and conditions of a Qualified Joint and Survivor Annuity;

(2) The Participant’s right to make, and the effect of, an election not to take
a Qualified Joint and Survivor Annuity form of Benefit;

(3) The rights of a Participant’s spouse;

(4) The right to make, and the effect of, a revocation of a previous election
not to take a qualified joint and survivor annuity; and

Distribution of the Election Notice shall be made personally on the Participant,
obtaining a signed receipt therefor, or if such is not reasonably possible or
convenient, then by certified or registered mail to his last post office address
as shown on the Employer’s records.

(iii) Election Period: The words “Election Period” shall mean the period no more
than 30 days nor more than 90 days ending on the date payment of benefits would
commence.

(iv) Qualified Election: The words “Qualified Election” shall mean an election
to receive benefits in a form other than a Qualified Joint and Survivor Annuity.
This election must be in writing and must be consented to by the Participant’s
spouse, if any. The spouse’s consent to such election must be in writing and
witnessed by a Plan Administrator member or notary public. Notwithstanding this
consent requirement, if the Participant establishes to the satisfaction of the
Plan Administrator that such written consent cannot be obtained because there is
no spouse or the spouse cannot be located, such consent requirement shall be
deemed waived. Any consent necessary under this provision shall be valid only
with respect to the spouse who signs the consent, or in the event of a qualified
waiver of consent, the designated spouse. Additionally, a revocation of a prior
election under this Subsection must be in writing and filed with the Plan
Administrator by a Participant without the consent of the

 

XI-4



--------------------------------------------------------------------------------

spouse at any time before the commencement of Benefits. The number of
revocations shall not be limited. The word “spouse” shall include a former
spouse but only to the extent provided under a “qualified domestic relations
order” as described under Section 414(p) of the Code.

(v) Qualified Joint and Survivor Annuity: The words “Qualified Joint and
Survivor Annuity” shall mean (i) with respect to a Participant married on the
annuity starting date, an annuity for the life of the Participant with a
survivor annuity for the life of his spouse which shall be equal to one-half of
the amount of the annuity payable during the joint lives of the Participant and
his spouse, unless the Participant elects a fraction greater than one-half, but
not to exceed 100%, and (ii) with respect to a Participant unmarried on the
annuity starting date, a single life annuity.

(vi) Spouse: The word “Spouse” shall mean the spouse or surviving spouse of the
Participant; provided, a former spouse shall be treated as the spouse or
surviving spouse to the extent provided under a “qualified domestic relations
order” as described in Section 414(p) of the Code.

 

XI-5



--------------------------------------------------------------------------------

ARTICLE XII.

PORTABILITY BETWEEN PARTICIPATING EMPLOYERS

Section 12.1 Transfer of Employment to a Participating Employer. Notwithstanding
anything herein to the contrary, any Employee (hereinafter referred to as
“Transferring Employee”) who transfers his employment with one Employer
(hereinafter referred to as “Old Employer”) who is participating in this Plan to
another Employer (hereinafter referred to as “New Employer”) who is
participating in this Plan, then, such transfer of employment shall not be
considered an interruption of employment, and, if such Employee is a
Participant, his Accounts (“Transferred Accounts”) shall be transferred within
the Trust to reflect such transfer of employment to the New Employer. Credited
Service with the Old Employer shall be treated as Credited Service with the New
Employer for all purposes under the Plan; and, the Transferred Accounts of each
Transferring Employee which are transferred as provided herein will be
maintained as the separate Transferred Account of such Transferring Employee,
and no further contributions will be made by the New Employer to the Transferred
Account attributable to such Transferring Employee.

 

XII-1



--------------------------------------------------------------------------------

ARTICLE XIII.

MISCELLANEOUS PROVISIONS

Section 13.1 Article and Section Titles and Headings. The titles and headings at
the beginning of each Article and Section shall not be considered in construing
the meaning of any provision in this Plan.

Section 13.2 Applicable Law. Except to the extent that the Act applies, the
provisions of this Plan shall be construed, administered and enforced according
to the laws of the State of Oklahoma. All contributions to the Trust shall be
deemed to take place in the State of Oklahoma.

Section 13.3 Multiple Originals. This Plan has been executed in a number of
identical copies, each of which shall be considered an original for all
purposes.

AGREED UPON this 21st day of December, 2006.

 

BANCFIRST CORPORATION

By:

 

 

  David E. Rainbolt, President

 

XIII-1